As filed with the Securities and Exchange Registration No. 333-143973 Commission on April 9, 2010 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositors Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositors Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel ING Americas (U.S. Legal Services) One Orange Way, C1S, Windsor, CT 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 30, 2010, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 Supplement Dated April 30, 2010, to the Prospectus Dated April 30, 2010 This supplement updates certain information contained in your prospectus dated April 30, 2010. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AN UPCOMING FUND MERGER Effective on or about August 23, 2010 (the Merger Effective Date), the following Disappearing Fund will merge into and become part of the following Surviving Fund as follows: Disappearing Fund Surviving Fund ING Wells Fargo Small Cap Disciplined Portfolio (Class S) ING Small Company Portfolio (Class S) IMPORTANT INFORMATION REGARDING THE UPCOMING FUND MERGER Prior to the Merger Effective Date, you may transfer amounts allocated to the Subaccount that invests in the Disappearing Fund to any other available Subaccount or to the fixed account. See the Transfers section on page 49 of your policy prospectus for information about making Subaccount transfers, including applicable restrictions and limits on transfers. On the Merger Effective Date, your investment in the Subaccount that invests in the Disappearing Fund will automatically become an investment in the Subaccount that invests in the Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to the Subaccount corresponding to the Disappearing Fund will be automatically allocated to the Subaccount corresponding to the Surviving Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Transfers section on page 49 of your policy prospectus for information about making fund allocation changes. After the Merger Effective Date, the Subaccount that invests in the Disappearing Funds will no longer be available through your policy. You will not incur any fees or charges or any tax liability because of the merger, and your Account Value immediately before the merger will equal your Account Value immediately after the merger. There will be no further disclosure regarding the Disappearing Fund in future supplements to or prospectuses of the policy. See Appendix B of your policy prospectus for information about the investment advisers/subadvisers and investment objectives of the Disappearing Fund and the Surviving Fund. Page 1 of 2 April 2010 MORE INFORMATION IS AVAILABLE More information about the risks associated with investing in the ING Small Company Portfolio can be found in the current prospectus and Statement of Additional Information for that fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. IMPORTANT INFORMATION REGARDING FUND NAME CHANGES Effective April 30, 2010, certain of the funds available through Security Life Separate Account L1 will change their names as follows: Former Fund Name Current Fund Name ING Evergreen Health Sciences Portfolio ING Wells Fargo Health Care Portfolio ING Evergreen Omega Portfolio ING Wells Fargo Omega Growth Portfolio ING Focus 5 Portfolio ING DFA Global All Equity Portfolio ING Oppenheimer Strategic Income Portfolio ING Oppenheimer Global Strategic Income Portfolio ING Stock Index Portfolio ING U.S. Stock Index Portfolio M Fund  Frontier Capital Appreciation Fund * M Capital Appreciation Fund * M Fund  Brandes International Equity Fund * M International Equity Fund * * This fund is only available through broker/dealers associated with the M Financial Group. Page 2 of 2 April 2010 ING CORPORATE VARIABLE UNIVERSAL LIFE A FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Is issued by Security Life of Denver Insurance Company. Is returnable by you during the free look period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. Are subject to specified fees and charges. The Policys Account Value Is the sum of your Separate Account, Guaranteed Interest Division and Loan Division values. Has no guaranteed minimum values for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. Is subject to specified fees and charges. Death Benefit Proceeds Are paid if your policy is in force when the insured person dies. Are calculated under your choice of options: Death Benefit Option 1  the Base Death Benefit is the greater of the amount of base insurance coverage or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2  the Base Death Benefit is the greater of the amount of base insurance coverage plus the Account Value or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3  the Base Death Benefit is the greater of the amount of base insurance coverage plus premiums paid minus withdrawals taken or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Are equal to the Base Death Benefit plus any rider benefits minus any outstanding loans and accrued but unpaid loan interest and unpaid fees and charges. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 75 , for further information about the amount of compensation we pay. Fund Managers Funds managed by the following investment managers are available through the policy: Artio Global Management, LLC BAMCO, Inc. BlackRock Advisors, LLC BlackRock Investment Management, LLC Brandes Investment Partners, L.P. Capital Research and Management Company Columbia Management Advisors, LLC Dimensional Fund Advisors LP Directed Services LLC DSM Capital Partners LLC Fidelity Management & Research Company Frontier Capital Management Company, LLC ING Clarion Real Estate Securities LLC ING Investment Management Co. Iridian Asset Management LLC J.P. Morgan Investment Management Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Fixed Income LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. Van Kampen Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING Corporate VUL variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 30, 2010. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 48 The Policys Features and Benefits 3 Termination of Coverage 57 Factors You Should Consider Before Purchasing a TAX CONSIDERATIONS 59 Policy 6 Tax Status of the Company 60 Fees and Charges 8 Tax Status of the Policy 60 THE COMPANY, THE SEPARATE ACCOUNT Diversification and Investor Control Requirements 61 AND THE GUARANTEED INTEREST Tax Treatment of Policy Death Benefits 61 DIVISION 12 Distributions Other than Death Benefits 62 Security Life of Denver Insurance Company 12 Other Tax Matters 64 The Investment Options 14 ADDITIONAL INFORMATION 68 DETAILED INFORMATION ABOUT THE General Policy Provisions 68 POLICY 18 Distribution of the Policy 75 Underwriting 19 Legal Proceedings 78 Purchasing a Policy 20 Financial Statements 79 Fees and Charges 25 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Additional Insurance Benefits 39 MORE INFORMATION IS AVAILABLE BackCover Account Value 45 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 45 Net Account Value 6 Accumulation Unit 46 Net Premium 3 Accumulation Unit Value 46 Policy Date 20 Base Death Benefit 1 Segment 33 Death Benefit Proceeds 38 Separate Account 14 Guaranteed Interest Division 18 Separate Account Value 46 Guaranteed Interest Division Value 18 Subaccounts 14 Loan Division 48 Surrender Value 5 Loan Division Value 48 Total Death Benefit 40 Monthly Processing Date 26 Valuation Date 46 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the insured persons lifetime. State Variations  State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. Your actual policy and any riders are the controlling documents. If you would like to review a copy of the policy and riders, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING Corporate VUL 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policys Features and Benefits The Policy · This prospectus describes our standard ING Corporate VUL variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. · If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary · If you apply and qualify, we may issue temporary insurance equal to the total amount of Insurance insurance coverage for which you applied. · The maximum amount of temporary insurance is $1,000,000.00, which includes other in- See Temporary force coverage you have with us. Insurance, page 24. · Temporary insurance may not be available in all states. Premium Payments · You choose when to pay and how much to pay. · You will need to pay sufficient premiums to keep the policy in force. Failure to pay See Premium sufficient premiums may cause your policy to lapse without value. Payments, page 21. · You cannot pay additional premiums after age 121. · We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. · We deduct a premium expense charge from each premium payment and credit the remaining premium (the Net Premium) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options · You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the Separate Account) and to our Guaranteed Interest Division. See The Investment · The Separate Account is one of our separate accounts and consists of Subaccounts that Options, page 14. invest in corresponding funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding fund. · Your Separate Account Value will vary with the investment performance of the funds underlying the Subaccounts and the charges we deduct from your Separate Account Value. · The Guaranteed Interest Division is part of our general account. · We credit interest of at least 3.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. ING Corporate VUL 3 Free Look Period · During the free look period, you have the right to examine your policy and return it for a refund if you are not satisfied for any reason. See Free Look Period, · The free look period is generally ten days from your receipt of the policy, although page 24. certain states may allow more than ten days. The length of the free look period that applies in your state will be stated in your policy. · Generally, there are two types of free look refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. · The free look refund that applies in your state will be stated in your policy. · See Allocation of Net Premium, page 23, for details about how Net Premium will be allocated during the free look period. Death Benefits · Death benefits are paid if your policy is in force when the insured person dies. · Until age 121, the amount of the death benefit will depend on which death benefit option See Death Benefits , is in effect when the insured person dies. page 32. · There are three death benefit options available under your policy: > Death Benefit Option 1  the Base Death Benefit is the greater of the amount of base insurance coverage or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2  the Base Death Benefit is the greater of the amount of base insurance coverage plus your Account Value or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3  the Base Death Benefit is the greater of the amount of base insurance coverage plus premiums paid minus withdrawals taken or your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. · After age 121, Death Benefit Option 1 will apply to all policies and the amount of base insurance coverage selected will equal the amount of base insurance coverage in effect on the policy anniversary nearest the insured persons 121 st birthday plus the amount of coverage, if any, under the Adjustable Term Insurance Rider on that date. · We reduce the Death Benefit Proceeds payable under any death benefit option by any outstanding loan including accrued but unpaid loan interest and unpaid fees and charges. · The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits · Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 39. · In many cases, we deduct an additional monthly charge for these benefits. · Not all riders may be available under your policy or in your state. Transfers · You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to any limits, See Transfers, page 49. conditions and restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 52. · There are certain restrictions on transfers from the Guaranteed Interest Division. · We do not charge for transfers. ING Corporate VUL 4 Asset Allocation · Dollar cost averaging is a systematic program of transferring Account Values to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps to reduce the risk of See Dollar Cost investing too little when the price of a funds shares is low. Averaging, page 50. · Automatic rebalancing is a systematic program through which your Separate Account and Guaranteed Interest Division Values are periodically reallocated among your See Automatic selected investment options to maintain the allocation percentages you have chosen. Rebalancing, · There is no charge to participate in these asset allocation programs. There are, however, page 51. certain conditions on participation in these asset allocation programs. · Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans · After the first policy month, you may take loans against your policys Account Value. · A loan must be at least $100.00 and is generally limited to your Net Account Value less See Loans, page 48. the periodic fees and charges and loan interest on any existing loan amount to your next policy anniversary. · When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. · We credit amounts held in the Loan Division with interest at an annual rate no less than 3.00%. · We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years 1-10 and 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. · Loans reduce your policys Death Benefit Proceeds and may cause your policy to lapse. · Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policys Account Value. Partial · After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. · A partial withdrawal must be at least $100.00 and may not exceed the amount which See Partial leaves your Net Account Value less than $500.00. Withdrawals, page 55. · We currently charge a fee of $10.00 for each partial withdrawal. · Partial withdrawals may reduce the amount of base and total insurance coverage under your policy and will reduce your Account Value. · Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders · You may surrender your policy for its Surrender Value at any time before the death of the insured person. See Surrender, page 57. · Your Surrender Value is your Account Value plus the surrender value enhancement, if any, minus your outstanding loan amount including accrued but unpaid loan interest. · All insurance coverage ends on the date we receive your surrender request in good order. · If you surrender your policy it cannot be reinstated. · Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. Reinstatement · Before age 121 and within five years of lapse you may reinstate your policy and riders if you not surrender your policy and the insured person is alive and still insurable according See Reinstatement, to our normal underwriting rules for the applicable risk class and rating. page 58. · You will need to pay the required reinstatement premium. · If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. · A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. · Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. ING Corporate VUL 5 Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policys investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance · The policy is not a short-term savings vehicle and should be purchased only if you need Coverage life insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. · You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges · The policys fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under See Fees and Charges , the policy. page 25. · We believe that the policys fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policys various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Lapse · Your policy may lapse and your insurance coverage under the policy may terminate if on any Monthly Processing Date your Account Value minus any outstanding loan See Lapse, page 58. amount including accrued but unpaid loan interest (the Net Account Value) is not enough to pay the periodic fees and charges when due. · If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. · If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. · Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges · Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a · Before purchasing a policy, determine whether your existing policy(ies) and/or Policy , page 20. contract(s) will be subject to fees or penalties upon surrender or cancellation. · Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Investment Risk · You should evaluate the policys long-term investment potential and risks before purchasing a policy. See The Separate · For amounts you allocate to the Subaccounts of the Separate Account: Account, page 14. > Your values will fluctuate with the markets, interest rates and the performance of the underlying funds; > You assume the risk that your values may decline or may not perform to your expectations; > Your policy could lapse without value or you may be required to pay additional premium because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > You should read each funds prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and > There is no assurance that any fund will achieve its stated investment objective. · For amounts you allocate to the Guaranteed Interest Division: > Interest rates we declare will change over time; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. ING Corporate VUL 6 Taxation · Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify See TAX CONSIDERATIONS, page 59. as a life insurance contract. We believe it is reasonable to conclude that the policy will qualify as a life insurance contract. · Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinstatement. · In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. · There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. · Consult with a qualified legal or tax adviser before you purchase a policy. Sales Compensation · We pay compensation to broker/dealers whose registered representatives sell the policy. · Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the See Distribution of the Policy , page 75. policy. · We generally pay more compensation on premiums paid for base insurance coverage than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. Other Products · We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better match your needs. Contact your agent/registered representative if you would like information about these other products. ING Corporate VUL 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense · When you make a · 8.00% of premium up to target premium and 4.00% of premium in Charge premium excess of target premium in Segment years 1-5. payment. · 4.00% of each premium payment thereafter. Partial Withdrawal · Deducted when · Fee you take a partial withdrawal. Excess Illustration · Deducted each · Fee time you request an illustration after the first each policy year. Overloan Lapse · On the Monthly · 3.50% of the Account Value. 1 Protection Rider Processing Date on or next following the date we receive your request to exercise the rider benefit. 1 Your Account Value is the sum of your Guaranteed Interest Division, Separate Account and Loan Division values. ING Corporate VUL 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 26. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 2 Cost of Insurance · On each Monthly Range from Charge 3 Processing Date. · $0.03 to $83.33 per $1,000.00 of net amount at risk. Representative insured person · $0.22 per $1,000.00 of net amount at risk for each Segment of your base insurance coverage. · The representative insured person is a male, age 45. Mortality and · On each Monthly · 0.05% (0.60% annually) of Account Value invested in the Separate Expense Risk Processing Date. Account. Charge 4 Policy Charge 5 · On each Monthly · $30.00 per month in policy years 1-10, and lower thereafter. Processing Date. Administrative · On each Monthly Range from Charge 6 Processing Date. · $0.10 to $0.26 per $1,000.00 of base insurance coverage in Segment years 1-20, and lower thereafter. Representative insured person · $0.14 per $1,000.00 of base insurance coverage. · The representative insured person is age 45. Loan Interest · Accrues daily but · 3.75% per annum of the loan amount held in the Loan Division in Charge is due in arrears policy years 1-10, and lower thereafter. on each policy anniversary. 2 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 3 The cost of insurance rates vary based on the amount of your base insurance coverage, policy duration, underwriting type and the insured persons age, gender and risk class. The rates shown for the representative insured person are for the first policy year and generally increase each year thereafter. The rates shown may have been rounded to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The monthly mortality and expense risk charge rates vary based on underwriting type and policy year. The monthly rate shown has been rounded to the nearest one hundredth of one percent, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Mortality and Expense Risk Charge, page 28, for the monthly rate without rounding . On a current basis the rates may be lower. 5 The policy charge rates vary based on underwriting type, policy year and the amount of base insurance coverage. You may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. On a current basis the rates may be lower. 6 The administrative charge rates vary based on underwriting type, the insured persons age and risk class and decrease after the twentieth year. The rates shown for the representative insured person are for the first policy year. The rates shown may have been rounded to the nearest penny and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. See Administrative Charge, page 29, for information about how the amount of the administrative charge is determined. ING Corporate VUL 9 Optional Rider Fees and Charges. The following table describes the charges deducted each month on the Monthly Processing Date if you elect the Adjustable Term Insurance Rider. See Rider Fees and Charges, page 29. Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 7 Cost of Insurance · On each Monthly Range from Charge 8 Processing Date. · $0.04 to $83.33 per $1,000.00 of rider benefit. Representative insured person · $0.28 per $1,000.00 of rider benefit. · The representative insured person is a male, age 45. Administrative · On each Monthly · $0.05 per $1,000.00 of rider benefit in Segment years 1-10, and Charge Processing Date. lower thereafter. Fund Fees and Expenses. The following table shows the minimum and maximum total gross annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a funds fees and expenses, review the funds prospectus. See also Fund Fees and Expenses, page 30. Minimum Maximum Total Gross Annual Fund Expenses (deducted from fund assets) 9 0.26% 1.26% Total gross annual fund expenses are deducted from amounts that are allocated to the fund. They include management fees and other expenses and may include distribution (12b-1) fees. Other expenses may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Distribution (12b-1) fees are used to finance any activity that is primarily intended to result in the sale of fund shares. If a fund is structured as a fund of funds, total gross annual fund expenses also include the fees associated with the funds in which it invests. Because of this a fund that is structured as a fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities. For a list of the fund of funds available through the policy, see the chart of funds available through the Separate Account on page 15. 7 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 8 The cost of insurance rates for the Adjustable Term Insurance Rider vary based on underwriting type, rider duration, the insured persons age, gender and/or risk class. Different rates will apply to each Segment of base insurance coverage. The rates shown for the representative insured person are for the first rider year and generally increase each year thereafter. The rates shown may have been rounded to the nearest penny and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 Some funds that are available through the policy have contractual arrangements to waive and/or reimburse certain fund fees and expenses. The minimum and maximum total gross annual fund expenses shown above do not reflect any of these waiver and/or reimbursement arrangements. ING Corporate VUL 10 How the Policy Works ING Corporate VUL 11 THE COMPANY, THE SEPARATE ACCOUNT AND THE GUARANTEED INTEREST DIVISION Security Life of Denver Insurance Company We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 1290 Broadway, Denver, Colorado 80203. We are a wholly owned indirect subsidiary of ING Groep N.V., a global financial institution active in the fields of insurance, banking and asset management. ING Groep N.V. is headquartered in Amsterdam, The Netherlands. Although we are an indirect subsidiary of ING Groep N.V., ING Groep N.V. is not responsible for the obligations under the policy. The obligations under the policy are solely the responsibility of Security Life of Denver Insurance Company. As part of a restructuring plan approved by the European Commission, ING Groep N.V. has agreed to separate its banking and insurance businesses by 2013. ING Groep N.V. intends to achieve this separation over the next four years by divestment of its insurance and investment management operations, including the company. ING Groep N.V. has announced that it will explore all options for implementing the separation including initial public offerings, sales or a combination thereof. We are also a member of the Insurance Marketplace Standards Association (IMSA). Companies that belong to IMSA subscribe to a rigorous set of standards that cover the various aspects of sales and service for individually sold life insurance and annuities. IMSA members have adopted policies and procedures that demonstrate a commitment to honesty, fairness and integrity in all customer contacts involving sales and service of individual life insurance and annuity products. Regulatory Developments  The Company and the Industry As with many financial services companies, the company and its affiliates have received informal and formal requests for information from various state and federal governmental agencies and self regulatory organizations in connection with inquiries and investigations of the products and practices of the financial services industry. In each case, the company and its affiliates have been and are providing full cooperation. ING Corporate VUL 12 Insurance and Retirement Plan Products and Other Regulatory Matters . Federal and state regulators and self regulatory agencies are also conducting broad inquiries and investigations involving the insurance and retirement industries. These initiatives currently focus on, among other things, compensation, revenue sharing and other sales incentives; potential conflicts of interest; potential anti-competitive activity; reinsurance; sales and marketing practices (including sales to seniors); specific product types (including group annuities and indexed annuities); and disclosure. It is likely that the scope of these industry investigations will further broaden before they conclude. The company and certain of its U.S. affiliates have received formal and informal requests in connection with such investigations and have cooperated and are cooperating fully with each request for information. Some of these matters could result in regulatory action involving the company. These initiatives also may result in new legislation and regulation that could significantly affect the financial services industry, including businesses in which the company is engaged. In light of these and other developments, U.S. affiliates of ING, including the company, periodically review whether modifications to their business practices are appropriate. Investment Product Regulatory Issues. Since 2002, there has been increased governmental and regulatory activity relating to mutual funds and variable insurance products. This activity has primarily focused on inappropriate trading of fund shares; directed brokerage; compensation; sales practices, suitability and supervision; arrangements with service providers; pricing; compliance and controls; adequacy of disclosure; and document retention. In addition to responding to governmental and regulatory requests on fund trading issues, ING management, on its own initiative, conducted, through special counsel and a national accounting firm, an extensive internal review of mutual fund trading in ING insurance, retirement and mutual fund products. The goal of this review was to identify any instances of inappropriate trading in those products by third parties or by ING investment professionals and other ING personnel. The internal review identified several isolated arrangements allowing third parties to engage in frequent trading of mutual funds within the variable insurance and mutual fund products of certain affiliates of the company and identified other circumstances where frequent trading occurred despite measures taken by ING intended to combat market timing. Each of the arrangements has been terminated and disclosed to regulators, to the independent trustees of ING Funds (U.S.) and in reports previously filed by affiliates of the company with the SEC pursuant to the Securities Exchange Act of 1934, as amended. Action has been or may be taken by regulators with respect to the company or certain ING affiliates before investigations relating to fund trading are completed. The potential outcome of such action is difficult to predict but could subject the company or certain affiliates to adverse consequences, including, but not limited to, settlement payments, penalties and other financial liability. It is not currently anticipated, however, that the actual outcome of any such action will have a material adverse effect on ING or INGs U.S. based operations, including the company. ING Corporate VUL 13 Product Regulation. Our products are subject to a complex and extensive array of state and federal tax, securities and insurance laws and regulations, which are administered and enforced by a number of governmental and self-regulatory authorities, including state insurance regulators, state securities administrators, the SEC, the Financial Industry Regulatory Authority (FINRA), the Department of Labor and the Internal Revenue Service (IRS). For example, U.S. federal income tax law imposes certain requirements relating to product design, administration and investments that are conditions for beneficial tax treatment of such products under the Internal Revenue Code. See TAX CONSIDERATIONS, page 59, for further discussion of some of these requirements. Failure to administer certain product features could affect such beneficial tax treatment. In addition, state and federal securities and insurance laws impose requirements relating to insurance product design, offering and distribution and administration. Failure to meet any of these complex tax, securities or insurance requirements could subject the company to administrative penalties imposed by a particular governmental or self regulatory authority and unanticipated claims and costs associated with remedying such failure. Additionally, such failure could harm the companys reputation, interrupt the companys operations or adversely impact profitability. The Investment Options You may allocate your premium payments to any of the available investment options. These options include Subaccounts of the Separate Account and the Guaranteed Interest Division. The investment performance of a policy depends on the performance of the investment options you choose. The Separate Account We established Security Life Separate Account L1 on November 3, 1993, as one of our separate accounts under the laws of the State of Colorado. It is registered with the SEC as a unit investment trust under the Investment Company Act of 1940, as amended (1940 Act). We own all of the assets of the Separate Account and are obligated to pay all amounts due under a policy according to the terms of the policy. Income, gains and losses credited to, or charged against, the Separate Account reflect the investment experience of the Separate Account and not the investment experience of our other assets. Additionally, Colorado law provides that we cannot charge the Separate Account with liabilities arising out of any other business we may conduct. This means that if we ever became insolvent, the Separate Account assets will be used first to pay Separate Account policy claims. Only if Separate Account assets remain after these claims have been satisfied can these assets be used to pay owners of other policies and creditors. The Separate Account is divided into Subaccounts. Each Subaccount invests in a corresponding fund. When you allocate premium payments to a Subaccount, you acquire Accumulation Units of that Subaccount. You do not invest directly in or hold shares of the funds when you allocate premium payments to the Subaccounts of the Separate Account. ING Corporate VUL 14 Funds Available Through the Separate Account. The following chart lists the funds that are available through the Separate Account. Certain of these funds are structured as fund of funds. A fund of funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. The fund of funds available through the policy are identified below. Funds Available Through the Separate Account · American Funds  Growth Fund (Class 2) · American Funds  Growth-Income Fund (Class 2) · American Funds  International Fund (Class 2) · BlackRock Global Allocation V.I. Fund (Class III) · Fidelity ® VIP Contrafund ® Portfolio (Service Class) · Fidelity ® VIP Equity-Income Portfolio (Service Class) · ING Artio Foreign Portfolio (Class I) · ING BlackRock Large Cap Growth Portfolio (Class I) · ING Clarion Global Real Estate Portfolio (Class S) · ING DFA Global All Equity Portfolio (Class I) 1 · ING DFA Global Allocation Portfolio (Class I) 1 · ING FMR SM Diversified Mid Cap Portfolio (Class I) · ING Franklin Templeton Founding Strategy Portfolio (Class I) 1 · ING Global Resources Portfolio (Class I) · ING JPMorgan Emerging Markets Equity Portfolio (Class I) · ING JPMorgan Small Cap Core Equity Portfolio (Class I) · ING Limited Maturity Bond Portfolio (Class S) · ING Liquid Assets Portfolio (Class S) · ING MFS Total Return Portfolio (Class I) · ING MFS Utilities Portfolio (Class S) · ING Marsico Growth Portfolio (Class I) · ING Marsico International Opportunities Portfolio (Class I) · ING PIMCO Total Return Bond Portfolio (Class I) · ING Pioneer Fund Portfolio (Class I) · ING Pioneer Mid Cap Value Portfolio (Class I) · ING Retirement Growth Portfolio (Class I) 1 · ING Retirement Moderate Growth Portfolio (Class I) 1 · ING Retirement Moderate Portfolio (Class I) 1 · ING T. Rowe Price Capital Appreciation Portfolio (Class I) · ING T. Rowe Price Equity Income Portfolio (Class I) · ING U.S. Stock Index Portfolio (Class I) · ING Van Kampen Growth and Income Portfolio (Class S) · ING Wells Fargo Health Care Portfolio (Class I) · ING Wells Fargo Omega Growth Portfolio (Class I) · ING Wells Fargo Small Cap Disciplined Portfolio (Class S) · ING Baron Small Cap Growth Portfolio (I Class) · ING Columbia Small Cap Value Portfolio (I Class) · ING JPMorgan Mid Cap Value Portfolio (I Class) · ING Oppenheimer Global Portfolio (I Class) · ING Oppenheimer Global Strategic Income Portfolio (S Class) · ING Pioneer High Yield Portfolio (I Class) · ING T. Rowe Price Diversified Mid Cap Growth Portfolio (I Class) · ING UBS U.S. Large Cap Equity Portfolio (I Class) · ING Van Kampen Comstock Portfolio (I Class) · ING Van Kampen Equity and Income Portfolio (I Class) · ING Balanced Portfolio (Class I) · ING Intermediate Bond Portfolio (Class I) · ING Growth and Income Portfolio (Class I) · ING Index Plus LargeCap Portfolio (Class I) · ING Index Plus MidCap Portfolio (Class I) · ING Index Plus SmallCap Portfolio (Class I) · ING International Index Portfolio (Class S) · ING Russell TM Large Cap Growth Index Portfolio (Class I) · ING Russell TM Large Cap Index Portfolio (Class I) · ING Russell TM Large Cap Value Index Portfolio (Class I) · ING Russell TM Mid Cap Growth Index Portfolio (Class I) · ING Russell TM Small Cap Index Portfolio (Class I) · ING Small Company Portfolio (Class S) · ING U.S. Bond Index Portfolio (Class I) · ING SmallCap Opportunities Portfolio (Class I) · M Business Opportunity Value Fund 2 · M Capital Appreciation Fund 2 · M International Equity Fund 2 · M Large Cap Growth Fund 2 · Neuberger Berman AMT Socially Responsive Portfolio ® (Class I) 1 These funds are structured as fund of funds. See the Fund Fees and Expenses table on page 10 and the Fund Fees and Expenses section on page 30 for more information about fund of funds. 2 This fund is only available through broker/dealers associated with the M Financial Group. ING Corporate VUL 15 See Appendix B to this prospectus for more information about the funds available through the Separate Account, including information about each funds investment adviser/subadviser and investment objective. More detailed information about each fund, including information about their investment risks and fees and expenses, can be found in the funds current prospectus and Statement of Additional Information. You may obtain these documents by contacting us at our Customer Service Center. A fund available through the Separate Account is not the same as a retail mutual fund with the same or similar name. Accordingly, the management, fees and expenses and performance of a fund available through the Separate Account is likely to differ from a similarly named retail mutual fund. Voting Privileges. We invest each Subaccounts assets in shares of a corresponding fund. We are the legal owner of the fund shares held in the Separate Account, and we have the right to vote on certain issues. Among other things, we may vote on issues described in the funds current prospectus or issues requiring a vote by shareholders under the 1940 Act. Even though we own the shares, we give you the opportunity to tell us how to vote the number of shares attributable to your policy. We count fractional shares. If you have a voting interest, we send you proxy material and a form on which to give us your voting instructions. Each fund share has the right to one vote. The votes of all fund shares are cast together on a collective basis, except on issues for which the interests of the funds differ. In these cases, voting is on a fund-by-fund basis. Examples of issues that require a fund-by-fund vote are changes in the fundamental investment policy of a particular fund or approval of an investment advisory agreement. We vote the shares in accordance with your instructions at meetings of the funds shareholders. We vote any fund shares that are not attributable to policies and any fund shares for which the owner does not give us instructions in the same proportion as we vote the shares for which we did receive voting instructions. This means that instructions from a small number of shareholders can determine the outcome of a vote. There is no minimum number of shares for which we must receive instructions before we vote the shares. We reserve the right to vote fund shares without getting instructions from policy owners if the federal securities laws, regulations or their interpretations change to allow this. You may instruct us only on matters relating to the funds corresponding to those Subaccounts in which you have invested assets as of the record date set by the funds Board for the shareholders meeting. We determine the number of fund shares in each Subaccount of your policy by dividing your Separate Account Value in that Subaccount by the net asset value of one share of the matching fund. ING Corporate VUL 16 Right to Change the Separate Account. Subject to state and federal law and the rules and regulations thereunder, we may, from time to time, make any of the following changes to our Separate Account with respect to some or all classes of policies: · Change the investment objective; · Offer additional Subaccounts that will invest in funds we find appropriate for policies we issue; · Eliminate Subaccounts; · Combine two or more Subaccounts; · Close Subaccounts. We will notify you in advance by a supplement to this prospectus if we close a Subaccount. If a Subaccount is closed or otherwise is unavailable for new investment, unless you provide us with alternative allocation instructions, all future premiums directed to the Subaccount that was closed or is unavailable may be automatically allocated among the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. See also the Transfers section of this prospectus, page 49, for information about making Subaccount allocation changes. · Substitute a new fund for a fund in which a Subaccount currently invests. A substitution may become necessary if, in our judgment: > A fund no longer suits the purposes of your policy; > There is a change in laws or regulations; > There is a change in the funds investment objectives or restrictions; > The fund is no longer available for investment; or > Another reason we deem a substitution is appropriate. · In the case of a substitution, the new fund may have different fees and charges than the fund it replaced; · Transfer assets related to your policy class to another separate account; · Withdraw the Separate Account from registration under the 1940 Act; · Operate the Separate Account as a management investment company under the 1940 Act; · · Cause one or more Subaccounts to invest in a fund other than, or in addition to, the funds currently available; · · Stop selling the policy; · End any employer or plan trustee agreement with us under the agreements terms; · Limit or eliminate any voting rights for the Separate Account; or · Make any changes required by the 1940 Act or its rules or regulations. We will not make a change until the change is disclosed in an effective prospectus or prospectus supplement, authorized, if necessary, by an order from the SEC, and approved, if necessary, by the appropriate state insurance department(s). We will notify you of any changes. If you wish to transfer the amount you have in the affected Subaccount to another Subaccount or to the Guaranteed Interest Division, you may do so free of charge. Just notify us at our Customer Service Center. ING Corporate VUL 17 The Guaranteed Interest Division You may allocate all or a part of your Net Premium and transfer your Net Account Value into the Guaranteed Interest Division. We declare the interest rate that applies to all amounts in the Guaranteed Interest Division. Although the interest rate will change over time, the interest rate will never be less than 3.00%. Additionally, we guarantee that the interest rate will not change more frequently than every policy anniversary. Interest compounds daily at an effective annual rate that equals the declared rate. We credit interest to the Guaranteed Interest Division on a daily basis. We pay interest regardless of the actual investment performance of our general account. We bear all of the investment risk for the Guaranteed Interest Division. Your Guaranteed Interest Division Value equals the Net Premium you allocate to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. The Guaranteed Interest Division guarantees principal and is part of our general account. The general account supports our non-variable insurance and annuity obligations. We have not registered interests in the Guaranteed Interest Division under the Securities Act of 1933, as amended (1933 Act). Also, we have not registered the Guaranteed Interest Division or the general account as an investment company under the 1940 Act (because of exemptive and exclusionary provisions). This means that the general account, the Guaranteed Interest Division and interests in it are generally not subject to regulation under these Acts. The SEC staff has not reviewed the disclosures in this prospectus relating to the general account and the Guaranteed Interest Division. These disclosures, however, may be subject to certain requirements of the federal securities law regarding accuracy and completeness of statements made. DETAILED INFORMATION ABOUT THE POLICY This prospectus describes our standard ING Corporate VUL variable universal life insurance policy. The policy provides death benefits, Account Values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. ING Corporate VUL 18 We and our affiliates offer various other products with different features and terms than the policy offered through this prospectus, and that may offer some or all of the same funds. These products have different benefits, fees and charges, and may or may not better match your needs. Please note that some of the companys management personnel and certain other employees may receive a portion of their employment compensation based on the amount of Account Values allocated to funds affiliated with ING. You should be aware that there may be alternative products available, and if you are interested in learning more about these other products, contact our Customer Service Center or your agent/registered representative. Underwriting We offer policies using full, simplified issue or guaranteed issue underwriting. On the fully underwritten application you will provide us with certain health and other necessary information. Upon receipt of an application, we will follow our underwriting procedures to determine whether the proposed insured person is insurable by us. Before we can make this determination, we may need to request and review medical examinations and other information about the proposed insured person. Through our underwriting process we also determine the risk class for the proposed insured person if the application is accepted. Risk class is based on such factors as the proposed insured persons age, gender, health and occupation. Risk class will impact the cost of insurance rates you will pay and may also affect premiums and other policy fees, charges and benefits. We offer policies using simplified issue or guaranteed issue underwriting up to a preset amount of coverage with reduced evidence of insurability as compared to fully underwritten policies. More evidence of insurability is required for policies using full underwriting than simplified issue underwriting, and even less evidence is required for policies using guaranteed issue underwriting. Simplified issue and guaranteed issue underwriting is available for policies covering certain individuals in group or sponsored arrangements. Eligibility requires that each proposed insured person: Is actively at work at least 30 hours per week performing normal duties; Has been currently employed and actively at work for the past 90 days; Must answer certain health related questions and may be required to provide certain medical information; Must indicate tobacco use, type and frequency. Tobacco use includes use of any substance in the past 12 months that contains nicotine; and Must consent to be insured. ING Corporate VUL 19 Policies using simplified issue or guaranteed issue underwriting are guaranteed issue policies. Whether a guaranteed issue policy will require simplified issue underwriting will depend on the nature of the individuals in the group or sponsored arrangement to be covered and such factors as the proposed insured persons age and/or health and the amount of coverage. A proposed insured can be rated or excluded from coverage based on, among other things, serious illness, hospitalization, employment status and/or citizenship. All guaranteed issue policies carry different mortality risks compared to policies that are fully underwritten, and the cost of insurance charge may be greater for guaranteed issue policies than fully underwritten policies. A guaranteed issue policys fees and charges do not vary, however, depending on whether simplified issue or guaranteed issue underwriting is used. Generally, on a current basis, the overall charges are higher for a guaranteed issue policy than for a similar fully underwritten policy. This means that an insured person in a group or sponsored arrangement that uses simplified issue or guaranteed issue underwriting could get individual fully underwritten insurance coverage at a lower overall cost. We reserve the right to reject an application for any reason permitted by law. If an application is rejected, any premium received will be returned without interest. Purchasing a Policy To purchase a policy you must submit an application to us. On that application you will, among other things, select: The amount of your total insurance coverage (which generally must be at least $100,000.00 for fully underwritten policies and $50,000.00 for guaranteed issue policies); Your initial death benefit option; The death benefit qualification test to apply to your policy (we may limit the amount of coverage we will issue on the life of the insured person when the cash value accumulation test is chosen); and Any riders or optional benefits. On the date coverage under the policy begins (the Policy Date), the person on whose life we issue the policy (the insured person) generally can be no more than age 70 for a guaranteed issue policy or age 80 for a fully-underwritten policy. Age under the policy means the insured persons age on the birthday nearest to the Policy Date. From time to time, we may accept an insured person who exceeds our normal maximum age limit. We will not unfairly discriminate in determining the maximum age at issue. All exceptions to our normal limits are dependent upon our ability to obtain acceptable reinsurance coverage for our risk with an older insured. We may also set a minimum age to issue a policy. ING Corporate VUL 20 You may request that we back-date the policy up to six months to allow the insured person to give proof of a younger age for the purposes of your policy. Except for cash on delivery policies, we generally will not reissue a policy to change the Policy Date. Important Information about the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the factors described in the Adjustable Term Insurance Rider section of this prospectus, page 39, when deciding whether to include coverage under the Adjustable Term Insurance Rider and in what proportion to the total amount of coverage under your policy. Premium Payments Premium payments are flexible and you may choose the amount and frequency of premium payments, within limits, including: We may refuse to accept any premium less than $25.00; You cannot pay additional premiums after age 121; We may refuse to accept any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code; We may refuse to accept any premium that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgement accepting your policy as a modified endowment contract; and We may refuse to accept any premium that does not comply with our anti- money laundering program. See Anti-Money Laundering, page 70. After we deduct the premium expense charge from your premium payments, we apply the Net Premium to your policy as described below. A premium payment is received by us when it is received at our offices. After you have paid your initial premium, we suggest you send payments directly to us, rather than through your agent/registered representative, to assure the earliest crediting date. Your initial premium must be at least equal to the sum of the scheduled premium from the Policy Date through the investment date. The investment date is the date we apply the Net Premium to your policy. Premium Payments Affect Your Coverage. Your coverage lasts only as long as you have a positive Net Account Value that is enough to pay the periodic fees and charges due each month. If you do not meet this requirement, your policy will enter a 61-day grace period and you must make a sufficient premium payment to keep your policy from lapsing. See Lapse, page 58. ING Corporate VUL 21 You can change the amount of your scheduled premium within our minimum and maximum limits at any time. If you fail to pay your scheduled premium or if you change the amount of your scheduled premium, your policy performance will be affected. Unscheduled Premium Payments. Generally speaking, you may make unscheduled premium payments at any time, however: We may refuse to accept any premium less than $25.00; You cannot pay additional premiums after age 121; We may refuse to accept or limit the amount of an unscheduled premium payment if it would result in an increase in the amount of the Base Death Benefit required by the federal income tax law definition of life insurance. We may require satisfactory evidence that the insured person is insurable according to our normal underwriting rules for the applicable risk class and rating at the time that you make the unscheduled premium payment if the Base Death Benefit is increased due to an unscheduled premium payment; We may require satisfactory evidence that the insured person is insurable at the time that you make the unscheduled premium payment if an unscheduled premium payment will cause the net amount at risk to increase; We will return premium payments that would cause your policy to become a modified endowment contract, unless you have acknowledged in writing the new modified endowment contract status for your policy; and Our acceptance of an unscheduled premium payment may be subject to certain issue limitations and conditioned on the availability of reinsurance coverage. Satisfactory evidence of insurability may include receipt of an application and required medical information. Target Premium. Target premium is not based on your scheduled premium. Target premium is actuarially determined based on the age and gender of the insured person. The target premium is used to determine your premium expense charge and the sales compensation we pay. It may or may not be enough to keep your policy in force. You are not required to pay the target premium and there is no penalty for paying more or less. The target premium for your policy and additional Segments is listed in your policy schedule pages. Premium Payments Affect Your Coverage. Your coverage lasts only as long as you have a positive Net Account Value that is enough to pay the periodic fees and charges due each month. If you do not meet this requirement, your policy will enter a 61-day grace period and you must make a sufficient premium payment to keep your policy from lapsing. See Lapse, page 58. ING Corporate VUL 22 Allocation of Net Premium. Until your initial Net Premium is allocated as described below, we hold premiums in a general suspense account. Premiums held in this suspense account do not earn interest. We apply the initial Net Premium to your policy after all of the following conditions have been met: We receive the required initial premium; All issue requirements have been received by our Customer Service Center; and We approve your policy for issue. Amounts you designate for the Guaranteed Interest Division will be allocated to that account on the investment date. If your state requires return of your premium during the free look period, we initially invest amounts you have designated for the Subaccounts of the Separate Account in the Subaccount that invests in the ING Liquid Assets Portfolio. We later transfer these amounts from this Subaccount to the available Subaccounts that you have selected based on your most recent premium allocation instructions, at the earlier of the following dates: Five days after the date we mailed your policy to you plus the length of your states free look period; or The date we receive your delivery receipt plus the length of your states free look period. If your state provides for return of your Account Value if you return your policy during the free look period (or provides no free look period), we allocate amounts you designated for the Subaccounts of the Separate Account directly into those Subaccounts. All Net Premiums we receive after the applicable period are allocated to your policy on the Valuation Date of their receipt in good order. We will allocate Net Premiums to the available Subaccounts using your most recent premium allocation instructions specified in percentages stated to the nearest tenth and totaling 100.00%. If your most recent premium allocation instructions includes a fund that corresponds to a Subaccount that is closed to new investment (we will notify you in advance by supplement to this prospectus if we close a Subaccount) or is otherwise unavailable, Net Premium received that would have been allocated to the Subaccount corresponding to the closed or otherwise unavailable fund may be automatically allocated among all the other available Subaccounts according to your most recent allocation instructions. If your most recent allocation instructions do not include any available funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our Customer Service Center. Your failure to provide us with alternative allocation instructions before we return your premium payment(s) may result in your policy entering the 61 day grace period and/or your policy lapsing without value. See Lapse, page 58, for more information about how to keep your policy from lapsing. See also Reinstatement, page 58, for more information about how to put your policy back in force if it has lapsed. ING Corporate VUL 23 Free Look Period You have the right to examine your policy and return it to us (for any reason) within the period shown in the policy. The period during which you have this right is called the free look period and starts on the date you receive your policy. If you request a free look refund or return your policy to us within the free look period, we cancel it as of your Policy Date. If you cancel your policy during the free look period, you will receive a refund as determined by state law. Generally, there are two types of free look refunds: Refund of all premium we have received from you; or Refund of your Account Value plus a refund of all charges deducted. The type of refund that applies in your state will be specified in your policy. The type of free look refund will affect when premium received before the end of the free look period is allocated to the Subaccounts. See Allocation of Net Premium, page 23. Temporary Insurance If you apply and qualify, we may issue temporary insurance in an amount equal to the amount of insurance coverage for which you applied, up to $1,000,000.00, which includes other in-force coverage you have with us. Temporary insurance coverage begins when all of the following events have occurred: You have completed and signed our temporary insurance coverage form; We have received and accepted a premium payment of at least your scheduled premium (selected on your application); and The necessary parts of the application are complete. Unless otherwise provided by state law, temporary insurance coverage ends on the earliest of: Five days after we mail the premium refund to the address on your application; Five days after we mail notice of termination to the address on your application; Your Policy Date; The date we refuse to issue a policy based on your application; or 90 days after you sign our temporary life insurance coverage form. There is no death benefit under the temporary insurance coverage if any of the following events occur: There is a material misrepresentation in your answers on the temporary insurance coverage form; There is a material misrepresentation in statements on your application; The person or persons intended to be insured die by suicide or self-inflicted injury; or The bank does not honor your premium check or authorized withdrawal. ING Corporate VUL 24 During the period of temporary insurance coverage your premium payments are held by us in a general suspense account until underwriting is completed and the policy is issued or the temporary insurance coverage otherwise ends. Premiums held in this suspense account do not earn interest and they are not allocated to the investment options available under the policy until a policy is issued. If a policy is not issued and temporary coverage ends, any premium received will be returned without interest. See Allocation of Net Premium, page 23. Fees and Charges We deduct fees and charges under the policy to compensate us for: Providing the insurance benefits of the policy (including any rider benefits); Administering the policy; Assuming certain risks in connection with the policy; and Incurring expenses in distributing the policy. The amount of a fee or charge may be more or less than the cost associated with the service or benefit. Accordingly, excess proceeds from one fee or charge may be used to make up a shortfall on another fee or charge, and we may earn a profit on one or more of these fees and charges. We may use any such profits for any proper corporate purpose, including, among other things, payment of sales expenses. Transaction Fees and Charges We deduct the following transaction fees and charges from your Account Value each time you make certain transactions. Premium Expense Charge. We deduct a premium expense charge from each premium payment. Up to Segment Above Segment Segment Year Target Premium Target Premium 1  5 8.00% 4.00% 6+ 4.00% 4.00% When calculating your applicable premium expense charge, we allocate premium payments we receive after an increase in the amount of base insurance coverage to your coverage Segments in the same proportion as the target premium for each Segment bears to the sum of the target premium for all Segments. This charge helps compensate us for the costs associated with selling the policies, including promotional, advertising and distribution expenses. It is also used to cover the total average state and local taxes we expect to pay and estimated costs for the federal income tax treatment of deferred acquisition costs. We pay state and local taxes in most states. These taxes vary from state to state and from jurisdiction to jurisdiction. The deferred acquisition cost is determined solely by the amount of life insurance premium we receive. ING Corporate VUL 25 We may increase or decrease the charges for taxes, within limits, if there are changes in the tax rates or tax laws. Partial Withdrawal Fee. We deduct a partial withdrawal fee each time you take a partial withdrawal from your policy. The amount of this fee is $10.00. We deduct the partial withdrawal fee proportionately from your Guaranteed Interest Division and Separate Account values that remain after the partial withdrawal. This fee helps offset the expenses we incur when processing a partial withdrawal. Excess Illustration Fee. We currently do not assess this fee, but we reserve the right to assess a fee of up to $25.00 for each illustration of your Account Values you request after the first each policy year. This fee helps offset the costs we incur when processing requests for excess illustrations. Redemption Fees. If applicable, we may deduct the amount of any redemption fees imposed by the underlying funds as a result of partial withdrawals, transfers or other fund transactions you initiate. Redemption fees, if any, are separate and distinct from any transaction charges or other charges deducted from your Account Value. Periodic Fees and Charges We deduct the following periodic fees and charges from your Account Value on the Monthly Processing Date. The Monthly Processing Date is the same date each month as your Policy Date. If that date is not a Valuation Date, then the Monthly Processing Date is the next Valuation Date. At any time you may choose one investment option from which we will deduct your periodic fees and charges. If you do not choose the investment option or the amount in your chosen investment option is not enough to cover the periodic fees and charges, then your periodic fees and charges are taken from the Subaccounts and Guaranteed Interest Division in the same proportion that your value in each has to your Net Account Value. Cost of Insurance. Each month we deduct a cost of insurance charge equal to our current monthly cost of insurance rates multiplied by the net amount at risk for each Segment of your base insurance coverage. The net amount at risk as calculated on each Monthly Processing Date equals the difference between: Your current Base Death Benefit, discounted to take into account one months interest earnings at an assumed 3.00% annual interest rate; and Your Account Value minus the periodic fees and charges due on that date, other than cost of insurance charges. ING Corporate VUL 26 Monthly cost of insurance rates are based on the insured persons age at issue, underwriting type, gender, risk class and amount of insurance coverage on the Policy Date and each date you increase your insurance coverage (a Segment date) and the Segment year. They will not, however, be greater than the guaranteed cost of insurance rates shown in the policy, which are based on the 2001 U.S. Commissioners Standard Ordinary Age Nearest Birthday, Sex Distinct, Unismoke Ultimate Mortality Table. We will apply unisex rates where appropriate under the law. This currently includes policies issued in the state of Montana and policies issued to employers or employee organizations in connection with employment related insurance or benefit programs. The rates that apply to you will be set forth in your policy. See the Periodic Fees and Charges table on page 9 for the minimum and maximum cost of insurance rates and the rates for a representative insured person. Separate cost of insurance rates apply to each Segment of your insurance coverage and your riders. The maximum rates for the initial Segment and each new Segment of your insurance coverage will be printed in your policy schedule pages. As a general rule, the current cost of insurance rates for a guaranteed issue policy are higher than those for a fully underwritten policy. This means that a healthy individual could pay higher cost of insurance rates than they would pay for a substantially similar policy if they use guaranteed issue underwriting methods. See Underwriting , page 19. The cost of insurance charge varies from month to month because of changes in your net amount at risk, changes in your death benefit and the increasing age of the insured person. The net amount at risk is affected by the same factors that affect your Account Value, namely: The Net Premium applied to your policy; The fees and charges we deduct; Any partial withdrawals you take; Interest earnings on the amounts allocated to the Guaranteed Interest Division; Interest earned on amounts held in the Loan Division; and The investment performance of the funds underlying the Subaccounts of the Separate Account. We calculate the net amount at risk separately for each Segment of your insurance coverage. We allocate the net amount at risk to Segments of the Base Death Benefit in the same proportion that each Segment has to the total Base Death Benefit for all insurance coverage as of the Monthly Processing Date. There are no cost of insurance charges during the continuation of coverage period. The cost of insurance charge compensates us for the ongoing costs of providing insurance coverage, including the expected cost of paying Death Benefit Proceeds that may be more than your Account Value. ING Corporate VUL 27 Mortality and Expense Risk Charge. Each month we deduct from your Account Value a mortality and expense risk charge based on underwriting type (see Underwriting , page 19) , policy year and the amount invested in the Subaccounts according to the following current rates: Underwriting Policy Years Policy Years Policy Years Type 1  10 11  20 21 + Fully 0.0458% 0.0292% 0.0167% Underwritten (0.55% annually) (0.35% annually) (0.20% annually) Select 0.0458% 0.0292% 0.0167% Guaranteed Issue (0.55% annually) (0.35% annually) (0.20% annually) Regular 0.05% 0.05% 0.05% Guaranteed Issue (0.60% annually) (0.60% annually) (0.60% annually) The guaranteed maximum monthly mortality and expense risk charge that we may assess is 0.05% (0.60% annually) in all policy years. This charge helps compensate us for the mortality and expense risks we assume when we issue a policy. The mortality risk is the risk that insured people, as a group, may live less time than we estimated. The expense risk is the risk that the costs of issuing and administering the policies and operating the Subaccounts of the Separate Account are greater than we estimated. Policy Charge. Each month we deduct a policy charge based on underwriting type, policy year, and amount of base insurance coverage according to the following current rates: Base Coverage greater than or equal to Underwriting Type/ Policy Years Base Coverage less than Base Coverage $150,000.00  Fully Underwritten $20.00 $20.00 $10.00 Policy Years 1-10 Select Guaranteed Issue $25.00 $20.00 $10.00 Policy Years 1-10 Regular Guaranteed Issue $30.00 $25.00 $20.00 Policy Years 1-10 All $5.00 $5.00 $5.00 Policy Years 11+ ING Corporate VUL 28 The guaranteed maximum monthly policy charge that we may assess is $30.00 in policy years 1  10 and $5.00 in all policy years thereafter. This charge helps compensate us for the costs associated with: Processing applications; Conducting medical examinations; Establishing policy records; and Underwriting. Administrative Charge. Each month we deduct an administrative charge based on underwriting type, risk class, age on the Segment effective date and Segment years. As a general rule, the current administrative charge rates for a guaranteed issue policy are higher than those for a fully underwritten policy. This means that a healthy individual could pay higher administrative charge rates than they would pay for a substantially similar policy if they use guaranteed issue underwriting methods. See Underwriting , page 19. The administrative charge is equal to the monthly administrative charge rates multiplied by the amount of your base insurance coverage for each coverage Segment divided by 1,000. The rates decrease after the tenth Segment year on a current basis and after the twentieth year on a guaranteed basis. The rates that apply to you will be set forth in your policy. See the Periodic Fees and Charges table on page 9 for the minimum and maximum administrative charge rates and the rates for a representative insured person. This charge helps offset the costs we incur in administering the policy, including costs associated with: Billing and collecting premiums; Processing claims and policy transactions; Keeping records; Reporting and communicating with policy owners; and Our overhead and other expenses. Rider Fees and Charges There are separate fees and charges if you add the optional Adjustable Term Insurance Rider benefit or exercise the Overloan Lapse Protection Rider benefit. For more information about the applicable rider fees and charges and benefits, see the Optional Rider Fees and Charges table on page 10 and the Optional Rider Benefit section on page 39. See also the Transaction Fees and Charges table, page 8, and the Automatic Rider Benefits section, page 43. ING Corporate VUL 29 Waiver and Reduction of Fees and Charges We may waive or reduce any of the fees and charges under the policy, as well as the minimum amount of insurance coverage set forth in this prospectus. Any waiver or reduction will be based on expected economies that result in lower sales, administrative or mortality expenses. For example, we may expect lower expenses in connection with sales to: Certain groups or sponsored arrangements (including our employees, employees of our affiliates, our appointed sales agents and certain family members of each of these groups of individuals); Corporate or business policy owners/purchasers (including sales related to a corporate or business policy owners election to substitute one insured person who is an employee for another); or Our policyholders or the policyholders of our affiliated companies. Any variation in fees and charges will be based on differences in costs or services and our rules in effect at the time. We may change our rules from time to time, but we will not unfairly discriminate in any waiver or reduction. Fund Fees and Expenses As shown in the fund prospectuses and described in the Fund Fees and Expenses table on page 10 of this prospectus, each fund deducts management fees from the amounts allocated to the fund. In addition, each fund deducts other expenses, which may include service fees that may be used to compensate service providers, including the company and its affiliates, for administrative and policy owner services provided on behalf of the fund. Furthermore, certain funds deduct a distribution or 12b-1 fee, which is used to finance any activity that is primarily intended to result in the sale of fund shares. For a more complete description of the funds fees and expenses, review each funds prospectus. You should evaluate the expenses associated with the funds available through this policy before making a decision to invest. The company may receive substantial revenue from each of the funds or from the funds affiliates, although the amount and types of revenue vary with respect to each of the funds offered through the policy. This revenue is one of several factors we consider when determining the policy fees and charges and whether to offer a fund through our policies. Fund revenue is important to the companys profitability, and it is generally more profitable for us to offer affiliated funds than to offer unaffiliated funds. Assets allocated to affiliated funds, meaning funds managed by Directed Services LLC or another company affiliate, generate the largest dollar amount of revenue for the company. Affiliated funds may also be subadvised by a company affiliate or by an unaffiliated third party. Assets allocated to unaffiliated funds, meaning funds managed by an unaffiliated third party, generate lesser, but still substantial dollar amounts of revenue for the company. The company expects to earn a profit from this revenue to the extent it exceeds the companys expenses, including the payment of sales compensation to our distributors. ING Corporate VUL 30 Types of Revenue Received from Affiliated Funds. The types of revenue received by the company from affiliated funds may include: A share of the management fee deducted from fund assets; Service fees that are deducted from fund assets; and Other revenues that may be based either on an annual percentage of average net assets held in the fund by the company or a percentage of the funds management fees. These revenues may be received as cash payments or according to a variety of financial accounting techniques that are used to allocate revenue and profits across the organization. In the case of affiliated funds subadvised by unaffiliated third parties, any sharing of the management fee between the company and the affiliated investment adviser is based on the amount of such fee remaining after the subadvisory fee has been paid to the unaffiliated subadviser. Because subadvisory fees vary by subadviser, varying amounts of revenue may be retained by the affiliated investment adviser and ultimately shared with the company. The company receives additional amounts related to affiliated funds in the form of intercompany payments from the funds investment adviser or the investment advisers parent. These revenues provide the company with a financial incentive to offer affiliated funds through the policy rather than unaffiliated funds. Types of Revenue Received from Unaffiliated Funds. Revenue received from each of the unaffiliated funds or their affiliates is based on an annual percentage of the average net assets held in that fund by the company. Some unaffiliated funds or their affiliates pay us more than others and some of the amounts we receive may be significant. The types of revenues received by the company or its affiliates from unaffiliated funds include: For certain funds, compensation paid from 12b-1 fees or service fees that are deducted from fund assets; and Additional payments for administrative, recordkeeping or other services that we provide to the funds or their affiliates, such as processing purchase and redemption requests, and mailing fund prospectuses, periodic reports and proxy materials. These additional payments do not increase directly or indirectly the fees and expenses shown in each fund prospectus. These additional payments may be used by us to finance distribution of the policy. These revenues are received as cash payments, and if the unaffiliated fund families currently offered through the policy that made cash payments to us were individually ranked according to the total amount they paid to the company or its affiliates in 2009 in connection with the registered variable life insurance policies issued by the company, that ranking would be as follows: American Funds Insurance Series; and Fidelity ® Variable Insurance Product Portfolios. If the revenues received from the affiliated funds were taken into account when ranking the funds according to the total dollar amount they paid to the company or its affiliates in 2009, the affiliated funds would be at the top of the list. ING Corporate VUL 31 In addition to the types of revenue received from affiliated and unaffiliated funds described above, affiliated and unaffiliated funds and their investment advisers, subadvisers or affiliates may participate at their own expense in company sales conferences or educational and training meetings. In relation to such participation, a funds investment adviser, subadviser or affiliate may help offset the cost of the meetings or sponsor events associated with the meetings. In exchange for these expense offset or sponsorship arrangements, the investment adviser, subadviser or affiliate may receive certain benefits and access opportunities to company sales representatives and wholesalers rather than monetary benefits. These benefits and opportunities may include, but are not limited to, co-branded marketing materials; targeted marketing sales opportunities; training opportunities at meetings; training modules for sales personnel; and opportunities to host due diligence meetings for representatives and wholesalers. Certain funds may be structured as fund of funds. These funds may have higher fees and expenses than a fund that invests directly in debt and equity securities because they also incur the fees and expenses of the underlying funds in which they invest. These funds are affiliated funds, and the underlying funds in which they invest may be affiliated as well. The fund prospectuses disclose the aggregate annual operating expenses of each portfolio and its corresponding underlying fund or funds. These funds are identified in the list of funds available through the variable account on page 15. Please note that certain management personnel and other employees of the company or its affiliates may receive a portion of their total employment compensation based on the amount of net assets allocated to affiliated funds. See Distribution of the Policy, page 75 . Death Benefits You decide the amount of life insurance protection you need, now and in the future. Generally, we require a minimum of $100,000.00 ($50,000.00 for guaranteed issue policies) of total insurance coverage to issue your policy. We may lower this minimum for certain group, sponsored or corporate purchasers. The amount of insurance coverage in effect on your Policy Date is your initial coverage Segment. In the policy the amount of total insurance coverage you select is referred to as the target death benefit. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. See Important Information about the Adjustable Term Insurance Rider, page 21. ING Corporate VUL 32 Changes in the Amount of Your Insurance Coverage Subject to certain limitations, generally you may change the amount of your insurance coverage after the first policy year (first Monthly Processing Date for an increase). The change will be effective on the next Monthly Processing Date after we approve your written request. There may be underwriting or other requirements that must be met before we will approve a change. After we approve your request to change the amount of insurance coverage under the policy, we will send a new policy schedule page to you. You should attach it to your policy. We may ask you to return your policy to our Customer Service Center so that we can make this change for you. Changes in the amount of your insurance coverage must be for at least $1,000.00. See also, Adjustable Term Insurance Rider, page 39. A requested increase in base insurance coverage will cause a new coverage Segment to be created. A coverage Segment or Segment is a block of insurance coverage. Once we create a new Segment, it is permanent unless law requires differently. Each new Segment will have: A new premium expense charge; New cost of insurance charges, guaranteed and current; New administrative charges; A new incontestability period; A new suicide exclusion period; and A new target premium. If a death benefit option change causes the amount of base insurance coverage to increase or decrease, no new Segment is created. Instead, the size of each existing Segment is changed. In determining the net amount at risk for each coverage Segment we allocate the net amount at risk among the base coverage Segments in the same proportion that each Segment bears to the total amount of base insurance coverage. You may decrease the amount of your insurance coverage; however, decreases below the minimum we require to issue you a policy are not allowed. Decreases in insurance coverage may result in: Reduced target premium amounts; Reduced cost of insurance charges; and Reduced administrative charges. Decreases in the amount of insurance coverage will first reduce your total insurance coverage amount. We decrease your base insurance coverage amount only after your Adjustable Term Insurance Rider coverage is reduced to zero. If you have more than one Segment, we divide decreases in base coverage among your coverage Segments pro rata unless law requires differently. ING Corporate VUL 33 We reserve the right not to approve a requested change in your insurance coverage that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code. In addition, we may refuse to approve a requested change in your insurance coverage that would cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code without your prior written acknowledgment accepting your policy as a modified endowment contract. Decreasing the amount of insurance coverage under your policy could cause your policy to be considered a modified endowment contract. If this happens, prior and subsequent distributions from the policy (including loans) may be subject to adverse tax treatment. You should consult a qualified tax adviser before changing your amount of insurance coverage. See Modified Endowment Contracts, page 62. Continuation of Coverage The continuation of coverage feature automatically continues your insurance coverage in force beyond the policy anniversary nearest the insured persons 121 st birthday (the continuation of coverage period), unless prohibited by state law. If you do not surrender your policy before this date, on this date: The amount of your total insurance coverage becomes your base insurance coverage amount; Death Benefit Options 2 and 3 are converted to Death Benefit Option 1, if applicable; All riders are terminated; Your Net Account Value is transferred into the Guaranteed Interest Division and subsequent transfers into the Subaccounts are not allowed; and Dollar cost averaging and automatic rebalancing programs are terminated. Your insurance coverage continues in force until the death of the insured person, unless the policy lapses or is surrendered. However: We accept no further premium payments; and We deduct no further fees and charges except transaction fees and charges, if applicable. Partial withdrawals and loans are allowed during the continuation of coverage period. If you have an outstanding loan, interest continues to accrue. If you fail to make sufficient loan or loan interest payments, it is possible that the outstanding loan amount including accrued loan interest may become greater than your Account Value and cause your policy to lapse. To avoid lapse, you may repay the loan and loan interest during the continuation of coverage period. If you wish to stop coverage during the continuation of coverage period, you may surrender your policy and receive the Net Account Value. All other normal consequences of surrender apply. See Surrender, page 57. The continuation of coverage feature may not be available in all states. If a state has approved this feature, it is automatic under your policy. In certain states the death benefit during the continuation of coverage period is the Net Account Value. Contact your agent/registered representative or our Customer Service Center to find out if this feature is available in your state and which type of death benefit applies in your state. ING Corporate VUL 34 The tax consequences of coverage continuing beyond the insured persons 121 st birthday are uncertain. You should consult a qualified tax adviser as to those consequences. See Continuation of a Policy, page 65. Death Benefit Qualification Tests The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Your policy will meet this definition of life insurance provided that it meets the requirements of either the guideline premium test or the cash value accumulation test. When you apply for a policy you must choose either the guideline premium test or the cash value accumulation test to make sure your policy complies with the Internal Revenue Codes definition of life insurance. You cannot change this choice once the policy is issued. Guideline Premium Test. The guideline premium test requires that premium payments do not exceed certain statutory limits and your death benefit is at least equal to your Account Value plus the surrender value enhancement, if any, multiplied by a factor defined by law. The guideline premium test provides for a maximum amount of premium in relation to the death benefit and a minimum amount of death benefit in relation to Account Value. The factors for the guideline premium test can be found in Appendix A to this prospectus. Certain changes to a policy that uses the guideline premium test may allow the payment of premium in excess of the statutory limits in order to keep the policy from lapsing. In this circumstance, any such excess premium will be allocated to the Guaranteed Interest Division in order for the policy to continue to meet the federal income tax definition of life insurance. Cash Value Accumulation Test. The cash value accumulation test requires a policys Account Value plus the surrender value enhancement, if any, not to exceed the net single premium necessary to fund the policys future benefits. Under the cash value accumulation test, there is generally no limit to the amount that may be paid in premiums as long as there is enough death benefit in relation to Account Value plus the surrender value enhancement, if any, at all times. The death benefit at all times must be at least equal to an actuarially determined factor, depending on the insured persons age and gender at any point in time, multiplied by the Account Value plus the surrender value enhancement, if any. A description of how the cash value accumulation test factors are determined can be found in Appendix A to this prospectus. Which Death Benefit Qualification Test to Choose. The guideline premium test limits the amount of premium that may be paid into a policy. If you do not want to pay premiums in excess of the guideline premium test limitations, you should consider the guideline premium test. ING Corporate VUL 35 The cash value accumulation test does not limit the amount of premium that may be paid into a policy. If you desire to pay premiums in excess of the guideline premium test limitations you should elect the cash value accumulation test. However, any premium that would increase the net amount at risk is subject to evidence of insurability satisfactory to us. Required increases in the death benefit due to growth in Account Value will generally be greater under the cash value accumulation test than under the guideline premium test. Required increases in the death benefit will increase the cost of insurance under the policy, thereby reducing the Account Value. We may limit the amount of coverage we will issue on the life of the insured person when the cash value accumulation test has been chosen. Death Benefit Options There are three death benefit options available under the policy. You choose the option you want when you apply for the policy. You may change that choice after your first Monthly Processing Date and before age 121. Death Benefit Option 1. Under Death Benefit Option 1, the Base Death Benefit is the greater of: The amount of base insurance coverage; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will remain level unless your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor described in Appendix A exceeds the amount of base insurance coverage. In this case, your death benefit will vary as the Account Value varies. With Death Benefit Option 1, positive investment performance generally reduces your net amount at risk, which lowers your policys cost of insurance charge. Death Benefit Option 1 also offers insurance coverage at a set amount with potentially lower cost of insurance charges over time. Death Benefit Option 2. Under Death Benefit Option 2, the Base Death Benefit is the greater of: The amount of base insurance coverage plus your Account Value; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will vary as the Account Value varies and investment performance is reflected in your insurance coverage. Death Benefit Option 2 is not available after age 121. If Death Benefit Option 2 is in effect at age 121, it automatically converts to Death Benefit Option 1. See Continuation of Coverage, page 34. ING Corporate VUL 36 Death Benefit Option 3. Under Death Benefit Option 3, the Base Death Benefit is the greater of: The amount of base insurance coverage plus premiums paid minus withdrawals taken; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under this option your Base Death Benefit will vary as you pay premiums and take withdrawals or if your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor described in Appendix A exceeds the amount of base insurance coverage plus premiums paid minus withdrawals taken. Death Benefit Option 3 is not available after age 121. If Death Benefit Option 3 is in effect at age 121, it automatically converts to Death Benefit Option 1. See Continuation of Coverage, page 34. Which Death Benefit Option to Choose. If you are satisfied with the amount of your base insurance coverage and prefer to have premium payments and favorable investment performance reflected to the maximum extent in the Account Value and lower cost of insurance charges, you should choose Death Benefit Option 1. If you prefer to have premium payments and favorable investment performance reflected partly in the form of an increasing death benefit, you should choose Death Benefit Option 2. If you require a specific death benefit that would include a return of the premium paid, Death Benefit Option 3 may best meet your needs. Changing Death Benefit Options. On or after the first Monthly Processing Date and before age 121 you may change death benefit options as described below. We may require evidence of insurability under our normal rules of underwriting for some death benefit option changes. Changing your death benefit option may reduce or increase your base and total insurance coverage amounts but it will not change the amount of your Base Death Benefit or Total Death Benefit. We may not approve a death benefit option change if it reduces the total amount of insurance coverage below the minimum we require to issue your policy. The following death benefit option changes are allowed, and on the effective date of the change the amount of your base insurance coverage will change as follows: Change Change Base Insurance Coverage Following the Change: From: To: Death Death · Your base insurance coverage before the change minus Benefit Benefit your Account Value as of the effective date of the Option 1 Option 2 change. Death Death · Your base insurance coverage before the change plus Benefit Benefit your Account Value as of the effective date of the Option 2 Option 1 change. Death Death · Your base insurance coverage before the change plus the Benefit Benefit sum of all premium payments we have received minus Option 3 Option 1 all partial withdrawals and partial withdrawal fees you have taken as of the effective date of the change. ING Corporate VUL 37 Your death benefit option change is effective on your next Monthly Processing Date after we approve it. After we approve your request, we send a new policy schedule page to you. You should attach it to your policy. We may ask you to return your policy to our Customer Service Center so that we can make this change for you. If a death benefit option change causes the amount of insurance coverage to change, no new coverage Segment(s) is (are) created. Instead, the size of each existing Segment(s) is (are) changed. If you change death benefit options, there is no change to the amount of term insurance if you have the Adjustable Term Insurance Rider. See Adjustable Term Insurance Rider, page 39. We do not adjust the target premium when you change your death benefit option. If your death benefit option is changed to Death Benefit Option 1 because you exercised the Overloan Lapse Protection Rider, notwithstanding any other information in this section your insurance coverage following the change will equal your Account Value immediately before the change minus the Overloan Lapse Protection Rider charge with the difference multiplied by the appropriate guideline premium test factor described in Appendix A. Changing your death benefit option may have tax consequences. You should consult a qualified tax adviser before making changes. Death Benefit Proceeds After the insured persons death, if your policy is in force we pay the Death Benefit Proceeds to the beneficiaries. The beneficiaries are the people you name to receive the Death Benefit Proceeds from your policy. The Death Benefit Proceeds are equal to: Your Base Death Benefit; plus The amount of any rider benefits; minus Any outstanding loan amount and accrued loan interest; minus Any outstanding fees and charges incurred before the insured persons death. The death benefit is calculated as of the date of the insured persons death and will vary depending on the death benefit option you have chosen. We will pay the Death Proceeds within seven days of when we receive due proof of the death claim. Due proof of the death claim means we have received: Due proof of the Insureds death; Sufficient information to determine the amount of the Death Proceeds and the identity of the legally entitled beneficiary or beneficiaries; and Sufficient evidence that any legal impediments to payment that depend on parties other than us are resolved. Such legal impediments include, but are not limited to, the establishment of guardianships and conservatorships, the appointment and qualification of trustees, executors and administrators and our receipt of information required to satisfy state and federal reporting requirements. ING Corporate VUL 38 We will pay interest on the Death Proceeds from the date of the Insured's death to the date of payment. Interest will be at a rate we declare, or at any higher rate required by law. Additional Insurance Benefits Your policy may include additional insurance benefits, attached by rider. There are two types of riders: Those that provide optional benefits that you must select before they are effective; and Those that automatically come with the policy. The following information does not include all of the terms and conditions of each rider, and you should refer to the rider to fully understand its benefits and limitations. We may offer riders not listed here. Not all riders may be available under your policy. Contact your agent/registered representative for a list of riders and their availability. Optional Rider Benefit The following rider has an additional cost, but you may cancel it at any time. Adding or canceling this rider may have tax consequences. See Modified Endowment Contracts, page 62. Adjustable Term Insurance Rider. You may increase the amount of your total insurance coverage under the policy by adding coverage under the Adjustable Term Insurance Rider. This rider allows you to schedule the pattern of insurance coverage appropriate for your anticipated needs. As the name suggests, the Adjustable Term Insurance Rider adjusts over time to maintain your desired level of total coverage. In the policy base insurance coverage or base coverage is referred to as the Stated Death Benefit; the total insurance coverage or total coverage is referred to as the Target Death Benefit. Generally, the minimum amount of total insurance coverage under a policy is $100,000.00 ($50,000.00 for guaranteed issue policies). Also, on the rider effective date and on the effective date of any unscheduled increase in the amount of total insurance coverage no more than 75.00% of your total insurance coverage may be provided under the Adjustable Term Insurance Rider. ING Corporate VUL 39 On the date coverage under the Adjustable Term Insurance Rider begins (the rider effective date) the insured person generally can be no more than age 80 (70 for guaranteed issue policies). You specify your amount of total insurance coverage when you apply for this rider. The amount of total insurance coverage can be level for the life of your policy or can be scheduled to change at the beginning of selected policy years. If you schedule increases in your total insurance coverage, each increase must occur within five years of the rider effective date or the most recent previous increase. Scheduled increases generally must occur before age 80 (70 for guaranteed issue policies). The Adjustable Term Insurance Rider benefit is the difference between the amount of your Total Death Benefit and your Base Death Benefit, but not less than zero. The riders benefit automatically adjusts daily as the amount of your Base Death Benefit changes. Your Death Benefit Proceeds depend on which death benefit option is in effect. Under Death Benefit Option 1, the Total Death Benefit is the greater of: The amount of total insurance coverage you have selected; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under Death Benefit Option 2, the Total Death Benefit is the greater of: The amount of total insurance coverage you have selected plus your Account Value; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Under Death Benefit Option 3, the Total Death Benefit is the greater of: The amount of total insurance coverage you have selected plus the sum of the premium payments we have received minus partial withdrawals you have taken; or Your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. For example, under Death Benefit Option 1, assume your Base Death Benefit changes as a result of a change in your Account Value. The Adjustable Term Insurance Rider adjusts to provide Death Benefit Proceeds equal to your total insurance coverage in each year: Total Insurance Adjustable Term Base Death Benefit Coverage Insurance Benefit $201,500.00 $250,000.00 $48,500.00 $202,500.00 $250,000.00 $47,500.00 $202,250.00 $250,000.00 $47,750.00 ING Corporate VUL 40 It is possible that the amount of your adjustable term insurance may be zero if your Base Death Benefit increases enough. Using the same example, if the Base Death Benefit under your policy grew to $250,000.00 or more, the adjustable term insurance benefit would be zero. Even when the adjustable term insurance benefit is reduced to zero, your rider remains in effect until you remove it from your policy. Therefore, if the Base Death Benefit later drops below the amount of your total insurance coverage, the Adjustable Term Insurance Rider coverage reappears to maintain the amount of your total insurance coverage. Subject to the requirements outlined in the Changes in the Amount of Your Insurance Coverage section on page 33, once each policy year you may change the amount of your Adjustable Term Insurance Rider coverage (and thereby total insurance coverage) provided: The minimum incremental increase in rider coverage generally must be at least 2.00% of your initial total insurance coverage; The maximum incremental increase in rider coverage may not exceed the lesser of 25.00% of the amount of your initial total insurance coverage or 200.00% of the most recent increase in rider coverage; and All increases in rider coverage, in total, may not exceed the lesser of four times the amount of your initial total insurance coverage or $20,000,000.00. There may be underwriting or other requirements that must be met before we will approve a change in your Adjustable Term Insurance Rider coverage. In certain circumstances we may choose to waive one or more of the issue requirements for and/or limitations on changes in Adjustable Term Insurance Rider Coverage, including those in which the policy is issued in relation to certain deferred compensation arrangements and other company approved advanced sales concepts. We will not unfairly discriminate in any such waiver. Unless you request and we approve a new schedule of changes to the amount of your total insurance coverage, any request to change the amount of your total insurance coverage will automatically terminate all changes that were previously scheduled and after the change the amount of your total insurance coverage will remain level and be equal to the amount in effective immediately following the change. Partial withdrawals, changes from Death Benefit Option 1 to Death Benefit Option 2, and decreases in the amount of your base insurance coverage may reduce the amount of your total insurance coverage. See Partial Withdrawals, page 55; and Changes in the Amount of Your Insurance Coverage, page 33. ING Corporate VUL 41 There is no defined premium for a given amount of adjustable term insurance benefit. Instead, we deduct separate monthly cost of insurance and administrative charges from your Account Value. The cost of insurance for this rider is calculated as the monthly cost of insurance rate for the rider benefit multiplied by the amount of adjustable term insurance benefit in effect at the Monthly Processing Date. The cost of insurance rates are determined by us from time to time. They are based on the issue age, gender, underwriting type and risk class of the insured person, as well as the length of time since your rider effective date. See the Optional Rider Fees and Charges table on page 10 for information about the applicable fees and charges. As a general rule, the current cost of insurance rates for a rider based on guaranteed issue underwriting are higher than those for a rider which is fully underwritten. This means that a healthy individual could pay higher cost of insurance rates for this rider than they would pay for a substantially similar rider if they use guaranteed issue underwriting methods. See Underwriting , page 19. The administrative charge for this rider is $0.05 per month per $1,000.00 of rider benefit for the first ten Segment years and $0.01 per month per $1,000.00 of rider benefit thereafter. See the Optional Rider Fees and Charges table on page 10 for information about the applicable fees and charges. The total charges that you pay may be more or less if you have some coverage under an Adjustable Term Insurance Rider rather than just base insurance coverage. If you increase the total insurance coverage after the rider effective date, we use the same cost of insurance rate schedule for the entire coverage for this rider. These rates are based on the original risk class even though satisfactory new evidence of insurability is required for the increase. Although the maximum cost of insurance rates for this rider are greater than the maximum cost of insurance rates for the base insurance coverage, the current rates for this rider are generally lower than current cost of insurance rates for the base insurance coverage. See Cost of Insurance, page 26. Not all policy features may apply to the Adjustable Term Insurance Rider. The rider does not contribute to the Account Value or to the Surrender Value. It does not affect investment performance and cannot be used for a loan. The Adjustable Term Insurance Rider provides benefits only at the insured persons death. This rider will terminate on the earliest of the following dates: The expiration date of the policy grace period; The date the policy is terminated or surrendered; The next Monthly Processing Date after we receive your written notice to cancel the rider; or The policy anniversary nearest the insureds 121 st birthday. ING Corporate VUL 42 Important Information About the Adjustable Term Insurance Rider. It may be to your economic advantage to include part of your insurance coverage under the Adjustable Term Insurance Rider. Working with your agent/registered representative, consider the following when deciding whether to include coverage under the Adjustable Term Insurance Rider and in what proportion to the total amount of coverage under your policy: Cost of Insurance and Other Fees and Charges. The cost of insurance and other fees and charges affect the value of your policy. The lower cost of insurance and other fees and charges, the greater the Account Accordingly, please be aware that: The current cost of insurance rates for coverage under the Adjustable Term Insurance Rider are generally less than the current cost of insurance rates for coverage under the base policy; The guaranteed maximum cost of insurance rates for coverage under the Adjustable Term Insurance Rider are generally more than the guaranteed maximum cost of insurance rates for coverage under the base policy; The administrative charge for the Adjustable Term Insurance Rider is generally less than or equal to the administrative charge for the base policy; and Some policy fees and charges that apply to coverage under the base policy may not apply to coverage under the Adjustable Term Insurance Rider. Compensation. We generally pay more compensation to your representative on premiums paid for coverage under the base than we do on premiums paid for coverage under the Adjustable Term Rider. See Distribution of the Policy , page 75. With these factors in mind, you should discuss with your agent/registered representative how the use of the Adjustable Term Insurance Rider will affect the costs, benefits, features and performance of your policy. You should also review illustrations based on different combinations of base policy and Adjustable Term Insurance Rider coverage so that you can decide what combination best meets your needs. The foregoing discussion does not contain all of the terms and conditions or limitations of coverage under the policy or the Adjustable Term Insurance Rider, and you should read them carefully to fully understand their benefits and limitations. Automatic Rider Benefits The following rider benefits may come with your policy automatically. Accelerated Death Benefit Rider. Under certain circumstances, the Accelerated Death Benefit Rider allows you to accelerate payment of the eligible death benefit that we otherwise would pay upon the insured persons death. Generally, we will provide an accelerated benefit under this rider if the insured person has a terminal illness that will result in his or her death within 12 months, as certified by a physician. The accelerated benefit will be the lesser of 75.00% of the amount that would be payable at the death of the insured person or $1,000,000.00. The accelerated benefit will first be used to pay off any outstanding loans and interest due. The remainder of the accelerated benefit will be paid to you in a lump sum. There is no charge for this rider. ING Corporate VUL 43 Consider the following when deciding whether to accelerate the death benefit under this rider: Receipt of an accelerated payment under this rider reduces the policys death benefit, Surrender Value and rider benefits by the percentage of eligible coverage that is accelerated. For example, if the accelerated payment is 75.00% of the eligible coverage, the new death benefit will be 25.00% of the Death Benefit Proceeds just prior to acceleration; Accelerating the death benefit will not affect the amount of premium payable on the policy; No loans are permitted after this rider is exercised; and There may be tax consequences to requesting payment under this rider, and you should consult with a qualified tax adviser for further information. See Accelerated Death Benefit Rider, page 64. Certain limitations and restrictions are described in the rider. Additionally, the benefit may vary by state. You should consult your agent/registered representative as to whether and to what extent the rider is available in your particular state and on any particular policy. Overloan Lapse Protection Rider. The Overloan Lapse Protection Rider is a benefit which guarantees that your policy will not lapse even if your Surrender Value or Net Account Value, as applicable, is not enough to pay the periodic fees and charges when due. This rider may help you keep your policy in force and avoid tax consequences resulting from your policy lapsing with a loan outstanding. See Distributions Other than Death Benefits, page 62. You may exercise this rider by written request if all of the following conditions are met: You elected to have your policy meet the requirements of the guideline premium test (see Death Benefit Qualification Tests, page 35) ; At least 15 years have elapsed since your Policy Date; You are at least age 75; Your outstanding loan amount, including accrued but unpaid loan interest is equal to or greater than the amount of your base insurance coverage (or total insurance coverage, if greater); Your outstanding loan amount, excluding any unearned loan interest does not exceed your Account Value less the transaction charge for this rider (see Loan Division Value, page 48; see also Loan Interest, page 48) ; Exercise of this rider does not cause your policy to become a modified endowment contract under Section 7702A of the Internal Revenue Code (see Modified Endowment Contracts, page 62); and Exercise of this rider does not cause your policy to violate the statutory premium limits allowed under the guideline premium test (see Guideline Premium Test, page 35). We will notify you if you meet all of these conditions and explain the consequences of choosing to exercise this rider. ING Corporate VUL 44 You should consider the following consequences when deciding whether to exercise the Overloan Lapse Protection Rider: On the Monthly Processing Date on or next following the date we receive request to exercise this rider: We will assess a one time transaction charge. This charge equals 3.50% of your Account Value (see Transaction Fees and Charges table, page 8) ; If another death benefit option is in effect, the death benefit option will automatically be changed to Death Benefit Option 1 (see Death Benefit Options, page 36) ; The amount of insurance coverage after exercise of this rider will equal your Account Value (less the transaction charge) multiplied by the appropriate guideline premium test factor described in Appendix A; Amounts allocated to the Subaccounts of the Separate Account will be transferred to the Guaranteed Interest Division; and All other benefit riders will be terminated. Insurance coverage under your policy will continue in force, subject to the limitations and restrictions: We will continue to deduct monthly periodic fees and charges (other than the Mortality and Expense Risk charge which will no longer apply); You may not make any further premium payments; Any unpaid loan interest will be added to your Loan Division balance; You may not make any future transfers from the Guaranteed Interest Division to the Subaccounts of the Separate Account; You may not add any additional benefits by rider in the future; and You may not increase or decrease the amount of insurance coverage, change the death benefit option or make any partial withdrawals. This rider benefit may vary by state and may not be available in all states. You should consult your agent/registered representative as to whether and to what extent the rider is available in your particular state and on any particular policy. Account Value Your Account Value equals the sum of your Guaranteed Interest Division, Separate Account and Loan Division values. Your Account Value reflects: The Net Premium applied to your policy; The fees and charges that we deduct; Any partial withdrawals you take; Interest earned on amounts allocated to the Guaranteed Interest Division; The investment performance of the funds underlying the Subaccounts of the Separate Account; and Interest earned on amounts held in the Loan Division. ING Corporate VUL 45 Guaranteed Interest Division Value Your Guaranteed Interest Division Value equals the Net Premium you allocate to the Guaranteed Interest Division, plus interest earned, minus amounts you transfer out or withdraw. It may be reduced by fees and charges assessed against your Account Value. See The Guaranteed Interest Division, page 18. Separate Account Value Your Separate Account Value equals your Account Value attributable to amounts invested in the Subaccounts of the Separate Account. Determining Values in the Subaccounts. The value of the amount invested in each Subaccount is measured by Accumulation Units and Accumulation Unit Values. The value of each Subaccount is the Accumulation Unit Value for that Subaccount multiplied by the number of Accumulation Units you own in that Subaccount. Each Subaccount has a different Accumulation Unit Value. The Accumulation Unit Value is the value determined on each Valuation Date. The Accumulation Unit Value of each Subaccount varies with the investment performance of its underlying fund. It reflects: Investment income; Realized and unrealized gains and losses; Fund expenses (including fund redemption fees, if applicable); and Taxes, if any. Valuation Date is a date on which a fund values its shares and the New York Stock Exchange is open for business, except for days on which valuations are suspended by the SEC. Each Valuation Date ends at 4:00 p.m. Eastern time. We reserve the right to revise the definition of Valuation Date as needed in accordance with applicable federal securities laws and regulations. You purchase Accumulation Units when you allocate premium or make transfers to a Subaccount, including transfers from the Loan Division. We redeem Accumulation Units: When amounts are transferred from a Subaccount (including transfers to the Loan Division); For the monthly deduction of the periodic fees and charges from your Account Value; For policy transaction fees (including fund redemption fees, if any); When you take a partial withdrawal; If you surrender your policy; and To pay the Death Benefit Proceeds. ING Corporate VUL 46 To calculate the number of Accumulation Units purchased or sold we divide the dollar amount of your transaction by the Accumulation Unit Value for the Subaccount calculated at the close of business on the Valuation Date of the transaction. The date of a transaction is the date we receive your premium or transaction request at our Customer Service Center in good order, so long as the date of receipt is a Valuation Date. We use the Accumulation Unit Value that is next calculated after we receive your premium or transaction request and we use the number of Accumulation Units attributable to your policy on the date of receipt. We deduct the periodic fees and charges each month from your Account Value on the Monthly Processing Date. If your Monthly Processing Date is not a Valuation Date, the monthly deduction is processed on the next Valuation Date. The value of amounts allocated to the Subaccounts goes up or down depending on investment performance of the corresponding funds. There is no guaranteed minimum value of amounts invested in the Subaccounts of the Separate Account. How We Calculate Accumulation Unit Values. We determine the Accumulation Unit Value for each Subaccount on each Valuation Date. We generally set the Accumulation Unit Value for a Subaccount at $10.00 when the Subaccount is first opened. After that, the Accumulation Unit Value on any Valuation Date is: The Accumulation Unit Value for the preceding Valuation Date; multiplied by The Subaccounts accumulation experience factor for the valuation period. Every valuation period begins at 4:00 p.m. Eastern time on a Valuation Date and ends at 4:00 p.m. Eastern time on the next Valuation Date. We reserve the right to revise the definition of valuation period as needed in accordance with applicable federal securities laws and regulations. We calculate an accumulation experience factor for each Subaccount every Valuation Date as follows: We take the net asset value of the underlying fund shares as reported to us by the fund managers as of the close of business on that Valuation Date; We add dividends or capital gain distributions declared and reinvested by the fund during the current valuation period; We subtract a charge for taxes, if applicable; and We divide the resulting amount by the net asset value of the shares of the underlying fund at the close of business on the previous Valuation Date. ING Corporate VUL 47 Loan Division Value When you take a loan from your policy we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. Your Loan Division Value on any Valuation Date is equal to: The Loan Division Value on the prior Valuation Date; plus Any loan interest credited to the Loan Division during the valuation period; plus The amount of any new loan taken during the valuation period; minus Any loan repayments, including the repayment of loan interest; plus The amount of accrued and unpaid loan interest if the Valuation Date is a policy anniversary; minus The amount of loan interest credited to the Loan Division during the prior policy year if the Valuation Date is a policy anniversary. See Loans, page 48. Special Features and Benefits Loans You may borrow money from us at any time after the first policy month, by using your policy as collateral for the loan. Unless state law requires otherwise, a new loan amount must be at least $100.00 and the maximum amount you may borrow is limited to the Net Account Value of your policy minus the monthly periodic fees and charges to your next policy anniversary or the monthly periodic fees and charges for the next thirteen months if you take a loan within thirty days before your next policy anniversary. Your loan request must be directed to our Customer Service Center. When you request a loan you may specify the investment options from which the loan collateral will be taken. If you do not specify the investment options, the loan collateral will be taken proportionately from each active investment option you have, including the Guaranteed Interest Division. If you request an additional loan, we add the new loan amount to your existing loan. This way, there is only one loan outstanding on your policy at any time. Loan Interest. We credit amounts held in the Loan Division with interest at an annual rate of 3.00%. Interest that we credit to the Loan Division becomes part of your Loan Division Value until the next policy anniversary when it is transferred to the investment options according to your most recent allocation instructions. We also charge interest on loans you take. The annual interest rate charged is 3.75% in policy years 1-10 and currently 3.00% in all years thereafter (guaranteed not to exceed 3.15%). Loans with this reduced interest rate are called preferred loans. Interest accrues daily but is due in arrears on each policy anniversary. If you do not pay the interest when it is due, we add it to your loan amount. ING Corporate VUL 48 Loan Repayment. You may repay your loan at any time. We assume that payments you make, other than scheduled premium payments, are loan repayments. You must tell us if you want unscheduled payments to be premium payments. When you make a loan repayment, we transfer an amount equal to your payment from the Loan Division to the Subaccounts and Guaranteed Interest Division in the same proportion as your current premium allocation, unless you tell us otherwise. Effects of a Loan. Using your policy as collateral for a loan will affect your policy in various ways. You should carefully consider the following before taking a loan: If you do not make loan repayments your policy could lapse if your loan amount and accrued loan interest is greater than your Account Value; Taking a loan reduces your opportunity to participate in the investment performance of the Subaccounts and the interest guarantees of the Guaranteed Interest Division; Accruing loan interest will change your Account Value as compared to what it would have been if you did not take a loan; Even if you repay your loan, it will have a permanent effect on your Account Value; If you use the continuation of coverage feature and you have a loan, loan interest continues to accrue and could cause your policy to lapse; If you do not repay your loan we will deduct any outstanding loan amount and accrued loan interest from amounts payable under the policy; and Loans may have tax consequences and if your policy lapses with a loan outstanding, you may have further tax consequences. See Distributions Other than Death Benefits , page 62. Transfers You currently may make an unlimited number of transfers of your Separate Account Value between the Subaccounts and to the Guaranteed Interest Division. Transfers are subject to any conditions, limits or charges (including fund redemption fees) that we or the funds whose shares are involved may impose, including: If your state requires a refund of premium during the free look period, you may not make transfers until after your free look period ends; The minimum amount you may transfer is $100.00; If the amount remaining in the investment option after a transfer will be less than $100.00, we will transfer the entire amount; and We may limit the number of transfers or restrict or refuse transfers because of frequent or disruptive transfers, as described below. Any conditions or limits we impose on transfers between the Subaccounts or to the Guaranteed Interest Division will generally apply equally to all policy owners. However, we may impose different conditions or limits on policy owners or third parties acting on behalf of policy owners, such as market timing services, who violate our excessive trading policy. See Limits on Frequent or Disruptive Transfers, page 52. ING Corporate VUL 49 One transfer from the Guaranteed Interest Division to the Subaccounts of the Separate Account may be made only within 30 days after each policy anniversary. This transfer is limited to the greater of: 25.00% of your Guaranteed Interest Division Value at the time of the transfer; The sum of the amounts transferred and withdrawn from the Guaranteed Interest Division during the prior policy year; or We reserve the right to liberalize these restrictions on transfers from the Guaranteed Interest Division, depending on market conditions. Any such liberalization will generally apply equally to all policy owners. However, we may impose different restrictions on third parties acting on behalf of policy owners, such as market timing services. We process all transfers and determine all values in connection with transfers on the Valuation Date we receive your request in good order, except as described below for the dollar cost averaging or automatic rebalancing programs. Dollar Cost Averaging. Anytime you have at least $10,000.00 invested in a Subaccount that invests in the ING Limited Maturity Bond Portfolio or the ING Liquid Assets Portfolio (the source Subaccount), you may elect dollar cost averaging. There is no charge for this feature. Dollar cost averaging is a long-term investment program through which you direct us to automatically transfer at regular intervals a specific dollar amount or percentage of Subaccount value from the source Subaccount to one or more of the other Subaccounts. We do not permit transfers to the Guaranteed Interest Division or the Loan Division under this program. You may request that the dollar cost averaging transfers occur on a monthly, quarterly, semi-annual or annual basis. This systematic plan of transferring Account Values is intended to help reduce the risk of investing too much when the price of a funds shares is high. It also helps reduce the risk of investing too little when the price of a funds shares is low. Because you transfer the same dollar amount to the Subaccounts each period, you purchase more units when the unit value is low and you purchase fewer units when the unit value is high. You may add dollar cost averaging to your policy at any time. The first dollar cost averaging date must be at least five days after we receive your dollar cost averaging request in good order at our Customer Service Center. If your state requires a refund of all premium received during the free look period, dollar cost averaging begins after the end of your free look period. You may have both dollar cost averaging and automatic rebalancing at the same time. However, your dollar cost averaging source Subaccount cannot be included in your automatic rebalancing program. Dollar cost averaging does not assure a profit nor does it protect you against a loss in a declining market. ING Corporate VUL 50 You may discontinue your dollar cost averaging program at any time. We reserve the right to discontinue, modify or suspend this program, and dollar cost averaging will automatically terminate on: The date you specify; The date your balance in the source Subaccount reaches a dollar amount you set; The date your balance in the source Subaccount is equal to or less than the amount to be transferred. In this situation we will transfer the entire balance of the source Subaccount to the other Subaccounts you have selected; or Any date when dollar cost averaging transfers are scheduled and the policy is in the grace period. Automatic Rebalancing. Automatic rebalancing is a program for simplifying the process of asset allocation and maintaining a consistent allocation of your variable and Guaranteed Interest Division Values among your chosen investment options. There is no charge for this feature. If you elect automatic rebalancing, we periodically transfer amounts among the investment options to match the asset allocation percentages you have chosen. This action rebalances the amounts in the investment options that do not match your set allocation percentages. This mismatch can happen if an investment option outperforms another investment option over the time period between automatic rebalancing transfers. If you elect automatic rebalancing at issue, the first transfer will occur on the date you select. If elected after issue, the first transfer will occur at least five days after we receive your request in good order at our Customer Service Center. Automatic rebalancing may occur on the same day of the month on a monthly, quarterly, semi-annual or annual basis. If you do not specify a frequency, automatic rebalancing will occur quarterly. You may have both automatic rebalancing and dollar cost averaging at the same time. However, the source Subaccount for your dollar cost averaging program cannot be included in your automatic rebalancing program. You may not include the Loan Division. Automatic rebalancing does not assure a profit nor does it protect you against a loss in a declining market. You may change your allocation percentages for automatic rebalancing at any time. Your allocation change is effective on the Valuation Date that we receive it in good order at our Customer Service Center. If you reduce the amount allocated to the Guaranteed Interest Division, it is considered a transfer from that account. You must meet the requirements for the maximum transfer amount and time limitations on transfers from the Guaranteed Interest Division. You may discontinue your automatic rebalancing program at any time. We reserve the right to discontinue, modify or suspend this program, and automatic rebalancing will automatically terminate if the policy is in the grace period on any date when automatic rebalancing transfers are scheduled. ING Corporate VUL 51 Limits on Frequent or Disruptive Transfers The policy is not designed to serve as a vehicle for frequent transfers. Frequent transfer activity can disrupt management of a fund and raise its expenses through: Increased trading and transaction costs; Forced and unplanned portfolio turnover; Lost opportunity costs; and Large asset swings that decrease the funds ability to provide maximum investment return to all policy owners. This in turn can have an adverse effect on fund performance. Accordingly, individuals or organizations that use market-timing investment strategies or make frequent transfers should not purchase the policy. Excessive Trading Policy. We and the other members of the ING family of companies that provide multi-fund variable insurance and retirement products have adopted a common Excessive Trading Policy to respond to the demands of the various fund families that make their funds available through our products to restrict excessive fund trading activity and to ensure compliance with Rule 22c-2 of the 1940 Act. We actively monitor fund transfer and reallocation activity within our variable insurance products to identify violations of our Excessive Trading Policy. Our Excessive Trading Policy is violated if fund transfer and reallocation activity: Meets or exceeds our current definition of Excessive Trading, as defined below; or Is determined, in our sole discretion, to be disruptive or not in the best interests of other owners of our variable insurance and retirement products. We currently define Excessive Trading as: More than one purchase and sale of the same fund (including money market funds) within a 60 calendar day period (hereinafter, a purchase and sale of the same fund is referred to as a round-trip). This means two or more round-trips involving the same fund within a 60 calendar day period would meet our definition of Excessive Trading; or Six round-trips involving the same fund within a rolling twelve month period. The following transactions are excluded when determining whether trading activity is excessive: Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and loans); Transfers associated with scheduled dollar cost averaging, scheduled rebalancing or scheduled asset allocation programs; Purchases and sales of fund shares in the amount of $5,000.00 or less; Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and a money market fund; and Transactions initiated by us, another member of the ING family of companies or a fund. ING Corporate VUL 52 If we determine that an individual or entity has made a purchase of a fund within 60 days of a prior round-trip involving the same fund, we will send them a letter (once per year) warning that another sale of that same fund within 60 days of the beginning of the prior round-trip will be deemed to be Excessive Trading and result in a six month suspension of their ability to initiate fund transfers or reallocations through the Internet, facsimile, Voice Response Unit (VRU), telephone calls to the ING Customer Service Center or other electronic trading medium that we may make available from time to time (Electronic Trading Privileges). Likewise, if we determine that an individual or entity has made five round-trips involving the same fund within a rolling 12 month period, we will send them a letter warning that another purchase and sale of that same fund within twelve months of the initial purchase in the first round-trip will be deemed to be Excessive Trading and result in a suspension of their Electronic Trading Privileges. According to the needs of the various business units, a copy of any warning letters may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or the investment adviser for that individual or entity. A copy of the warning letters and details of the individuals or entitys trading activity may also be sent to the fund whose shares were involved in the trading activity. If we determine that an individual or entity has violated our Excessive Trading Policy, we will send them a letter stating that their Electronic Trading Privileges have been suspended for a period of six months. Consequently, all fund transfers or reallocations, not just those that involve the fund whose shares were involved in the activity that violated our Excessive Trading Policy, will then have to be initiated by providing written instructions to us via regular U.S. mail. Suspension of Electronic Trading Privileges may also extend to products other than the product through which the Excessive Trading activity occurred. During the six month suspension period, electronic inquiry only privileges will be permitted where and when possible. A copy of the letter restricting future transfer and reallocation activity to regular U.S. mail and details of the individuals or entitys trading activity may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual or entity and the fund whose shares were involved in the activity that violated our Excessive Trading Policy. Following the six month suspension period during which no additional violations of our Excessive Trading Policy are identified, Electronic Trading Privileges may again be restored. We will continue to monitor the fund transfer and reallocation activity, and any future violations of our Excessive Trading Policy will result in an indefinite suspension of Electronic Trading Privileges. A violation of our Excessive Trading Policy during the six month suspension period will also result in an indefinite suspension of Electronic Trading Privileges. ING Corporate VUL 53 We reserve the right to suspend Electronic Trading Privileges with respect to any individual or entity, with or without prior notice, if we determine, in our sole discretion, that the individuals or entitys trading activity is disruptive or not in the best interests of other owners of our variable insurance and retirement products, regardless of whether the individuals or entitys trading activity falls within the definition of Excessive Trading set forth above. Our failure to send or an individuals or entitys failure to receive any warning letter or other notice contemplated under our Excessive Trading Policy will not prevent us from suspending that individuals or entitys Electronic Trading Privileges or taking any other action provided for in our Excessive Trading Policy. We do not allow exceptions to our Excessive Trading Policy. We reserve the right to modify our Excessive Trading Policy, or the policy as it relates to a particular fund, at any time without prior notice, depending on, among other factors, the needs of the underlying fund(s), the best interests of policy owners and fund investors and/or state or federal regulatory requirements. If we modify our policy, it will be applied uniformly to all policy owners or, as applicable, to all policy owners investing in the underlying fund. Our Excessive Trading Policy may not be completely successful in preventing market timing or excessive trading activity. If it is not completely successful, fund performance and management may be adversely affected, as noted above. Limits Imposed by the Funds. Each underlying fund available through the variable insurance and retirement products offered by us and/or the other members of the ING family of companies, either by prospectus or stated policy, has adopted or may adopt its own excessive/frequent trading policy, and orders for the purchase of fund shares are subject to acceptance or rejection by the underlying fund. We reserve the right, without prior notice, to implement fund purchase restrictions and/or limitations on an individual or entity that the fund has identified as violating its excessive/frequent trading policy and to reject any allocation or transfer request to a Subaccount if the corresponding fund will not accept the allocation or transfer for any reason. All such restrictions and/or limitations (which may include, but are not limited to, suspension of Electronic Trading Privileges and/or blocking of future purchases of a fund or all funds within a fund family) will be done in accordance with the directions we receive from the fund. Agreements to Share Information with Fund Companies. As required by Rule 22c-2 under the 1940 Act, we have entered into information sharing agreements with each of the fund companies whose funds are offered through the policy. Policy owner trading information is shared under these agreements as necessary for the fund companies to monitor fund trading and our implementation of our Excessive Trading Policy. Under these agreements, the company is required to share information regarding policy owner transactions, including, but not limited to, information regarding fund transfers initiated by you. In addition to information about policy owner transactions, this information may include personal policy owner information, including names and social security numbers or other tax identification numbers. ING Corporate VUL 54 As a result of this information sharing, a fund company may direct us to restrict a policy owners transactions if the fund determines that the policy owner has violated the funds excessive/frequent trading policy. This could include the fund directing us to reject any allocations of premium or Account Value to the fund or all funds within the fund family. Conversion to a Guaranteed Policy During the first two policy years you may permanently convert your policy to a guaranteed policy, unless state law requires differently. If you elect to make this change, unless state law requires that we issue to you a new guaranteed policy, we will permanently transfer the amounts you have invested in the Subaccounts of the Separate Account to the Guaranteed Interest Division and allocate all future Net Premium to the Guaranteed Interest Division. After you exercise this right you may not allocate future premium payments or make transfers to the Subaccounts of the Separate Account. We do not charge for this change. Contact our Customer Service Center or your agent/registered representative for information about the conversion rights available in your state. Partial Withdrawals Beginning in the second policy year (or the first policy year for in corridor policies) you may withdraw part of your policys Account Value. We reserve the right to limit the number of withdrawals you may take each year to twelve. The minimum partial withdrawal you may take is $100.00. The maximum partial withdrawal you may take is the amount which leaves $500.00 as your Net Account Value (or for in corridor policies during the first policy year, the amount that would cause your policy to no longer qualify as in corridor). If your withdrawal request is for more than the maximum, we will require you to surrender your policy or reduce the amount of the withdrawal. A policy is in corridor if: Under Death Benefit Option 1, your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than the amount of your base insurance coverage; Under death benefit option 2, your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than your base insurance coverage plus your Account Value; or Under death benefit option 3, your Account Value plus the surrender value enhancement, if any, multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A is greater than your base insurance coverage plus the sum of your premium payments minus partial withdrawals. We charge a partial withdrawal fee of $10.00 for each partial withdrawal. See Partial Withdrawal Fee, page 26. ING Corporate VUL 55 Unless you specify a different allocation, we will take partial withdrawals from the Guaranteed Interest Division and the Subaccounts of the Separate Account in the same proportion that your value in each has to your Net Account Value immediately before the withdrawal. We will determine these proportions at the end of the valuation period during which we receive your partial withdrawal request. However, amounts withdrawn from the Guaranteed Interest Division may not exceed the amount of the total withdrawal multiplied by the ratio of your Account Value in the Guaranteed Interest Division to your Net Account Value immediately before the partial withdrawal. Unless you request otherwise, proceeds from a partial withdrawal generally will be paid into an interest bearing account that you can be access, without penalty, through a checkbook feature. See Transaction Processing, page 71. Effects of a Partial Withdrawal. We will reduce your Account Value by the amount of the partial withdrawal plus the partial withdrawal fee. The amount of your base insurance coverage is not reduced by the amount of a partial withdrawal when the Base Death Benefit has been increased to qualify your policy as life insurance under the Internal Revenue Code and the amount withdrawn is not greater than that which reduces your Account Value to the level which no longer requires that the Base Death Benefit be increased for Internal Revenue Code purposes. Otherwise, depending upon the death benefit option in effect, a partial withdrawal may reduce the amount of your base insurance coverage. Under Death Benefit Option 1, a partial withdrawal will reduce the amount of your base insurance coverage by the amount of a partial withdrawal. Under Death Benefit Option 2, a partial withdrawal will not reduce the amount of your base insurance coverage. Under Death Benefit Option 3, a partial withdrawal will reduce the amount of your base insurance coverage by the amount of a partial withdrawal in excess of the total premium we have received from you minus the sum of all your prior partial withdrawals. If a partial withdrawal reduces the amount of base insurance coverage, the total amount of insurance coverage will also be reduced for the current year and all future years by an equal amount. Therefore, a partial withdrawal can affect the amount of pure insurance protection under the policy. We will not allow a partial withdrawal if the amount of total insurance coverage after the withdrawal would be less than $100,000.00 ($50,000.00 for guaranteed issue policies). A reduction in the amount of base insurance coverage as a result of a partial withdrawal will be pro-rated among the existing coverage Segments, unless state law requires otherwise. A partial withdrawal may have adverse tax consequences depending on the circumstances. See Tax Status of the Policy , page 60. ING Corporate VUL 56 Termination of Coverage Your insurance coverage will continue under the policy until you surrender your policy or it lapses. Surrender You may surrender your policy for its Surrender Value at any time after the free look period while the insured person is alive. Your Surrender Value is your Account Value plus any surrender value enhancement minus any outstanding loan amount and accrued loan interest. You may take your Surrender Value in other than one payment. We compute your Surrender Value as of the Valuation Date we receive your written surrender request in good order and policy at our Customer Service Center. All insurance coverage ends on the date we receive your surrender request and policy. Unless you request otherwise, we will deposit your Surrender Value into an interest bearing account that you can access, without penalty, through a checkbook feature. See Transaction Processing, page 71. Surrender Value Enhancement. If you surrender your policy and your policy has not lapsed, you may receive an enhancement to your Account Value. This enhancement is guaranteed only for the first two policy years, but we reserve the right to extend it beyond that time. We currently make the surrender value enhancement available for the first eight policy years (the first four policy years for policies with Policy Dates on or after May 1, 2009) as provided below. This enhancement is not available if your surrender is made to another insurer as part of a Section 1035 exchange. Certain other conditions and restrictions may apply. The surrender value enhancement is equal to your Account Value multiplied by the applicable percentage from the following table: Enhancement Factor Policies with Policy Dates On Policies with Policy Dates On Policy or Before April 30, 2009 or After May 1, 2009 Year Current Guaranteed Current Guaranteed 1 16.00% 5.00% 11.00% 5.00% 2 14.00% 2.50% 8.00% 2.50% 3 12.00% 0.00% 5.00% 0.00% 4 10.00% 0.00% 2.00% 0.00% 5 8.00% 0.00% 0.00% 0.00% 6 6.00% 0.00% 0.00% 0.00% 7 4.00% 0.00% 0.00% 0.00% 8 2.00% 0.00% 0.00% 0.00% 9 0.00% 0.00% 0.00% 0.00% Surrender of your policy may have adverse tax consequences. See Distributions Other than Death Benefits , page 62. ING Corporate VUL 57 Lapse Your policy will not lapse and your insurance coverage under the policy will continue if on any Monthly Processing Date: Your Net Account Value is enough to pay the periodic fees and charges when due; or During the continuation of coverage period, your Account Value exceeds your outstanding loan amount including accrued loan interest. Grace Period. If on a Monthly Processing Date you do not meet any of these conditions, your policy will enter the 61-day grace period during which you must make a sufficient premium payment to avoid having your policy lapse and insurance coverage terminate. We will notify you that your policy is in a grace period at least 30 days before it ends. We will send this notice to you (and a person to whom you have assigned your policy) at your last known address in our records. We will notify you of the premium payment necessary to prevent your policy from lapsing. This amount generally equals the past due charges, plus the estimated periodic fees and charges, and charges for the Adjustable Term Insurance Rider, if any, for the next two months. If we receive payment of the required amount before the end of the grace period, we apply it to your policy in the same manner as your other premium payments, and then we deduct the overdue amounts from your Account Value. If you do not pay the full amount within the 61-day grace period, your policy and its riders lapse without value. We withdraw your remaining variable and Guaranteed Interest Division Values, deduct amounts you owe us and inform you that your coverage has ended. If the insured person dies during the grace period we pay Death Benefit Proceeds to your beneficiaries with reductions for your outstanding loan amount, accrued loan interest and periodic fees and charges owed. If your policy lapses, any distribution of Account Value may be subject to current taxation. See Distributions Other than Death Benefits , page 62. Reinstatement Reinstatement means putting a lapsed policy back in force. You may reinstate a lapsed policy and its riders by written request any time within five years after it has lapsed and before the insured reaches age 121. A policy that was surrendered may not be reinstated. ING Corporate VUL 58 To reinstate the policy and its Adjustable Term Insurance Rider, if attached to your policy, you must submit evidence of insurability satisfactory to us and pay a premium large enough to keep the policy and Adjustable Term Insurance Rider in force during the grace period and for at least two months after reinstatement. If you had a loan existing when coverage lapsed, unless directed otherwise we will reinstate it with accrued loan interest to the date of lapse. The surrender value enhancement for your reinstated policy will continue to be determined from the Policy Date as if your policy had not lapsed. When a policy is reinstated, unless otherwise directed by you we will allocate the Net Premium received to the Subaccounts of the Separate Account and the Guaranteed Interest Division according to the premium allocation instructions in effect at the start of the grace period. Your Account Value on the reinstatement date will equal: The Account Value at the end of the grace period; plus The Net Premium paid on reinstatement; minus Any unpaid fees and charges through the end of the grace period. policy that lapses and is reinstated more than 90 days after lapsing may be classified as a modified endowment contract for tax purposes. You should consult with a qualified tax adviser to determine whether reinstating a lapsed policy will cause it to be classified as a modified endowment contract. See Modified Endowment Contracts, page 62. TAX CONSIDERATIONS The following summary provides a general description of the federal income tax considerations associated with the policy and does not purport to be complete or to cover federal estate, gift and generation-skipping tax implications, state and local taxes or other tax situations. We have written this discussion to support the promotion and marketing of our products and we do not intend it as tax advice. This summary is not intended to and cannot be used to avoid any tax penalties that may be imposed upon you. Counsel or other qualified tax advisers should be consulted for more complete information. This discussion is based upon our understanding of the present federal income tax laws. No representation is made as to the likelihood of continuation of the present federal income tax laws or as to how they may be interpreted by the IRS. The following discussion generally assumes that the policy will qualify as a life insurance contract for federal tax purposes. ING Corporate VUL 59 Tax Status of the Company We are taxed as a life insurance company under the Internal Revenue Code. The Separate Account is not a separate entity from us. Therefore, it is not taxed separately as a regulated investment company, but is taxed as part of the company. We automatically apply investment income and capital gains attributable to the Separate Account to increase reserves under the policy. Because of this, under existing federal tax law we believe that any such income and gains will not be taxed to us. In addition, any foreign tax credits or deductions attributable to the Separate Account will first be used to reduce any income taxes imposed on the Separate Account before being used by the company. In summary, we do not expect that we will incur any federal income tax liability attributable to the Separate Account and we do not intend to make provisions for any such taxes. However, if changes in the federal tax laws or their interpretation result in our being taxed on income or gains attributable to the Separate Account, then we may impose a charge against the Separate Account (with respect to some or all of the policies) to set aside provisions to pay such taxes. Tax Status of the Policy This policy is designed to qualify as a life insurance contract under the Internal Revenue Code. All terms and provisions of the policy shall be construed in a manner that is consistent with that design. In order to qualify as a life insurance contract for federal income tax purposes and to receive the tax treatment normally accorded life insurance contracts under federal tax law, a policy must satisfy certain requirements that are set forth in Section 7702 of the Internal Revenue Code. Specifically, the policy must meet the requirements of either the cash value accumulation test or the guideline premium test. See Death Benefit Qualification Tests, page 35. If your variable life policy does not satisfy one of these two alternate tests, it will not be treated as life insurance under Internal Revenue Code 7702. You would then be subject to federal income tax on your policy income as you earn it. While there is very little guidance as to how these requirements are applied, we believe it is reasonable to conclude that our policies satisfy the applicable requirements. If it is subsequently determined that a policy does not satisfy the applicable requirements, we will take appropriate and reasonable steps to bring the policy into compliance with such requirements and we reserve the right to restrict policy transactions or modify your policy in order to do so. See Tax Treatment of Policy Death Benefits , page 61. If we return premium in order to bring your policy into compliance with the requirements of Section 7702, it will be refunded on a last-in, first-out basis and may be taken from the investment options in which your Account Value is allocated based on your premium allocation in effect. ING Corporate VUL 60 Diversification and Investor Control Requirements In addition to meeting the Internal Revenue Code Section 7702 tests, Internal Revenue Code Section 817(h) requires investments within a separate account, such as our Separate Account, to be adequately diversified. The Treasury has issued regulations that set the standards for measuring the adequacy of any diversification, and the IRS has published various revenue rulings and private letter rulings addressing diversification issues. To be adequately diversified, each Subaccount and its corresponding fund must meet certain tests. If these tests are not met your variable life policy will not be adequately diversified and not treated as life insurance under Internal Revenue Code Section 7702. You would then be subject to federal income tax on your policy income as you earn it. Each Subaccounts corresponding fund has represented that it will meet the diversification standards that apply to your policy. Accordingly, we believe it is reasonable to conclude that the diversification requirements have been satisfied. If it is determined, however, that your variable life policy does not satisfy the applicable diversification regulations and rulings because a Subaccounts corresponding fund fails to be adequately diversified for whatever reason, we will take appropriate and reasonable steps to bring your policy into compliance with such regulations and rulings and we reserve the right to modify your policy as necessary in order to do so. In certain circumstances, owners of a variable life insurance policy have been considered, for federal income tax purposes, to be the owners of the assets of the separate account supporting their policies, due to their ability to exercise investment control over such assets. When this is the case, the policy owners have been currently taxed on income and gains attributable to the separate account assets. Your ownership rights under your policy are similar to, but different in some ways from those described by the IRS in rulings in which it determined that policy owners are not owners of separate account assets. For example, you have additional flexibility in allocating your premium payments and your Account Values. These differences could result in the IRS treating you as the owner of a pro rata share of the Separate Account assets. We do not know what standards will be set forth in the future, if any, in Treasury regulations or rulings. We reserve the right to modify your policy, as necessary, to try to prevent you from being considered the owner of a pro rata share of the Separate Account assets, or to otherwise qualify your policy for favorable tax treatment. Tax Treatment of Policy Death Benefits The death benefit, or an accelerated death benefit, under a policy is generally excludable from the gross income of the beneficiary(ies) under Section 101(a)(1) of the Internal Revenue Code. However, there are exceptions to this general rule. Additionally, ownership and beneficiary designations, including change of either, may have consequences under federal, state and local income, estate, inheritance, gift, generation-skipping and other tax laws. The individual situation of each policy owner or beneficiary will determine the extent, if any, of those taxes and you should consult a qualified tax adviser. ING Corporate VUL 61 Distributions Other than Death Benefits Generally, the policy owner will not be taxed on any of the Account Value until there is a distribution. When distributions from a policy occur, or when loan amounts are taken from or secured by a policy, the tax consequences depend on whether or not the policy is a modified endowment contract. Modified Endowment Contracts Under the Internal Revenue Code, certain life insurance contracts are classified as modified endowment contracts and are given less favorable tax treatment than other life insurance contracts. Due to the flexibility of the policies as to premiums and benefits, the individual circumstances of each policy will determine whether or not it is classified as a modified endowment contract. The rules are too complex to be summarized here, but generally depend on the amount of premiums we receive during the first seven policy years. Certain changes in a policy after it is issued, such as reduction or increase in benefits or policy reinstatement, could also cause it to be classified as a modified endowment contract or increase the period during which the policy must be tested. A current or prospective policy owner should consult with a qualified tax adviser to determine whether or not a policy transaction will cause the policy to be classified as a modified endowment contract. If a policy becomes a modified endowment contract, distributions that occur during the policy year will be taxed as distributions from a modified endowment contract as described below. In addition, distributions from a policy within two years before it becomes a modified endowment contract will be taxed in this manner. This means that a distribution made from a policy that is not a modified endowment contract could later become taxable as a distribution from a modified endowment contract. Additionally, all modified endowment contracts that are issued by us (or our affiliates) to the same policy owner during any calendar year are treated as one modified endowment contract for purposes of determining the amount includible in the policy owners income when a taxable distribution occurs. ING Corporate VUL 62 Once a policy is classified as a modified endowment contract, the following tax rules apply both prospectively and to any distributions made in the prior two years: All distributions other than death benefits, including distributions upon surrender and partial withdrawals, from a modified endowment contract will be treated first as distributions of gain, if any, and are taxable as ordinary income. Amounts will be treated as tax-free recovery of the policy owners investment in the policy only after all gain has been distributed. The amount of gain in the policy will be equal to the difference between the policys value and the investment in the policy; Loan amounts taken from or secured by a policy classified as a modified endowment contract, and also assignments or pledges of such a policy (or agreements to assign or pledge such a policy), are treated first as distributions of gain, if any, and are taxable as ordinary income. Amounts will be treated as tax-free recovery of the policy owners investment in the policy only after all gain has been distributed; and A 10.00% additional income tax penalty may be imposed on the distribution amount subject to income tax. This tax penalty generally does not apply to a policy owned by an individual where the distributions are (a) made on or after the date on which the taxpayer attains age 59½; (b) attributable to the taxpayer becoming disabled (as defined in the Internal Revenue Code); or (c) part of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the taxpayer or the joint lives (or joint life expectancies) of the taxpayer and his or her beneficiary. Consult a qualified tax adviser to determine whether or not you may be subject to this penalty tax. If we discover that your policy has inadvertently become a modified endowment contract, unless you have indicated otherwise, we will assume that you do not want it to be classified as a modified endowment contract and attempt to fix this by refunding any excess premium with related interest. The excess gross premium will be refunded on a last-in, first-out basis and may be taken from the investment options in which your Account Value is allocated based on your premium allocation in effect. Policies That Are Not Modified Endowment Contracts Distributions other than death benefits from a policy that is not classified as a modified endowment contract are generally treated first as a recovery of the policy owners investment in the policy. Only after the recovery of all investment in the policy is there taxable income. However, certain distributions made in connection with policy benefit reductions during the first 15 policy years may be treated in whole or in part as ordinary income subject to tax. Consult a qualified tax adviser to determine whether or not any distributions made in connection with a reduction in policy benefits will be subject to tax. ING Corporate VUL 63 Loan amounts from or secured by a policy that is not a modified endowment contract are generally not taxed as distributions. Finally, neither distributions from, nor loan amounts from or secured by, a policy that is not a modified endowment contract are subject to the 10.00% additional income tax penalty. Investment in the Policy Your investment in the policy is generally the total of your aggregate premiums. When a distribution is taken from the policy, your investment in the policy is reduced by the amount of the distribution that is tax free. Other Tax Matters Policy Loans In general, interest on a policy loan will not be deductible. A limited exception to this rule exists for certain interest paid in connection with certain key person insurance. You should consult a qualified tax adviser before taking out a loan to determine whether you qualify under this exception. Moreover, the tax consequences associated with a preferred loan (preferred loans are loans where the interest rate charged is less than or equal to the interest rate credited) available in the policy are uncertain. Before taking out a policy loan, you should consult a qualified tax adviser as to the tax consequences. If a loan from a policy is outstanding when the policy, other than a modified endowment contract, is surrendered or lapses, then the amount of the outstanding indebtedness will be added to the amount treated as a distribution from the policy and will be taxed accordingly. If your policy has large outstanding policy loans, you may have to choose between paying high premiums to keep the policy from lapsing and paying significant income tax if you allow the policy to lapse. Accelerated Death Benefit Rider The benefit payments under the Accelerated Death Benefit Rider are intended to be fully excludable from the gross income of the recipient if the recipient is the insured under the policy, or is an individual who has no business or financial connection with the insured. ( See Accelerated Death Benefit Rider, page 43, for more information about this rider. ) However, you should consult a qualified tax adviser about the consequences of adding this rider to a policy or requesting payment under this rider. ING Corporate VUL 64 Continuation of a Policy The tax consequences of continuing the policy after an insured person reaches age 100 are unclear. For example, in certain situations it is possible that after an insured person reaches age 100 the IRS could treat you as being in constructive receipt of the Account Value if the Account Value becomes equal to the death benefit. If this happens, an amount equal to the excess of the Account Value over the investment in the policy would be includible in your income at that time. Because we believe the policy will continue to constitute life insurance at that time and the IRS has not issued any guidance on this issue, we do not intend to tax report any earnings due to the possibility of constructive receipt in this circumstance. You should consult a qualified tax adviser if you intend to keep the policy in force after an insured person reaches age 100. Section 1035 Exchanges Internal Revenue Code Section 1035 provides, in certain circumstances, that no gain or loss will be recognized on the exchange of one life insurance policy solely for another life insurance policy or an endowment, annuity or qualified long term care contract. We accept Section 1035 exchanges with outstanding loans. Special rules and procedures apply to Section 1035 exchanges. These rules can be complex, and if you wish to take advantage of Section 1035, you should consult your qualified tax adviser. Tax-exempt Policy Owners Special rules may apply to a policy that is owned by a tax-exempt entity. Tax-exempt entities should consult a qualified tax adviser regarding the consequences of purchasing and owning a policy. These consequences could include an effect on the tax-exempt status of the entity and the possibility of the unrelated business income tax. Tax Law Changes Although the likelihood of legislative action or tax reform is uncertain, there is always the possibility that the tax treatment of the policy could be changed by legislation or other means. It is also possible that any change may be retroactive (that is, effective before the date of the change). You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. ING Corporate VUL 65 Policy Changes to Comply with the Law So that your policy continues to qualify as life insurance under the Internal Revenue Code, we reserve the right to return or refuse to accept all or part of your premium payments or to change your death benefit. We may reject any policy request, including a partial withdrawal request if it would cause your policy to fail to qualify as life insurance or would cause us to return premium to you. We also may make changes to your policy or its riders or make distributions from your policy to the degree that we deem necessary to qualify your policy as life insurance for tax purposes. Any increase in your death benefit will cause an increase in your cost of insurance charges. Policy Use in Various Plans and Arrangements Policy owners may use the policy in various arrangements, including: Certain qualified plans; Non-qualified deferred compensation or salary continuance plans; Split dollar insurance arrangements; Executive bonus plans; Retiree medical benefit plans; and Other plans or arrangements. The tax consequences of these arrangements may vary depending on the particular facts and circumstances of each arrangement. If you want to use your policy with any of these various arrangements, you should consult a qualified tax adviser regarding the tax issues of your particular arrangement. Life Insurance Owned by Businesses Congress has enacted rules relating to life insurance owned by businesses. For example, in the case of a policy issued to a nonnatural taxpayer, or held for the benefit of such an entity, a portion of the taxpayers otherwise deductible interest expenses may not be deductible as a result of ownership of a policy even if no loans are taken under the policy. (An exception to this rule is provided for certain life insurance contracts that cover the life of an individual who is a 20.00% owner, or an officer, director, or employee of a trade or business.) In addition, in certain instances, a portion of the death benefit payable under an employer-owned policy may be taxable. As another example, special rules apply if a business is subject to the alternative minimum tax. Any business contemplating the purchase of a new policy or a change in an existing policy should consult a qualified tax adviser. Income Tax Withholding The IRS requires us to withhold income taxes from any portion of the amounts individuals receive in a taxable transaction. However, if you reside in the U.S., we generally do not withhold income taxes if you elect in writing not to have withholding apply. If the amount withheld for you is insufficient to cover income taxes, you will have to pay additional income taxes and possibly penalties later. We will also report to the IRS the amount of any taxable distributions. ING Corporate VUL 66 Life Insurance Purchases by Non-Resident Aliens If you are not a U.S. citizen or resident, you will generally be subject to U.S. Federal withholding tax on taxable distributions from life insurance policies at a 30.00% rate, unless a lower treaty rate applies. In addition, you may be subject to state and/or municipal taxes and taxes imposed by your country of citizenship or residence. You should consult a qualified tax adviser before purchasing a policy. Ownership and Beneficiary Designations Ownership and beneficiary designations, including change of either, may have consequences under federal, state and local income, estate, inheritance, gift, generation-skipping and other tax laws. The individual situation of each policy owner or beneficiary will determine the extent, if any, of these taxes and you should consult a qualified tax adviser. Same-Sex Relationships Currently, section 3 of the federal Defense of Marriage Act does not recognize same-sex relationships for purposes of federal law. Therefore, benefits afforded by federal tax law to an opposite-sex spouse under the Internal Revenue Code, such as the favorable income-deferral options afforded by federal tax law to an opposite-sex spouse under Internal Revenue Code section 401(a)(9) are currently NOT available to persons in a same-sex relationship. Persons in a same-sex relationship who are considering the purchase of a policy should consult a qualified tax adviser. Fair Value of Your Policy It is sometimes necessary for tax and other reasons to determine the value of your policy. The value can be measured differently for different purposes. It is not necessarily the same as the Account Value or the Net Account Value. You should consult a qualified tax adviser for guidance as to the appropriate methodology for determining the fair market value of your policy. You should consult qualified legal or tax advisers for complete information on federal, state, local and other tax considerations. ING Corporate VUL 67 ADDITIONAL INFORMATION General Policy Provisions Your Policy The policy is a contract between you and us and is the combination of: Your policy; A copy of your original application and applications for benefit increases or decreases; Your riders; Your endorsements; Your policy schedule pages; and Your reinstatement applications. If you make a change to your coverage, we give you a copy of your changed application and new policy schedules. If you send your policy to us, we attach these items to your policy and return it to you. Otherwise, you need to attach them to your policy. Unless there is fraud, we consider all statements made in an application to be representations and not guarantees. We use no statement to deny a claim, unless it is in an application. A president or other officer of our company and our secretary or assistant secretary must sign all changes or amendments to your policy. No other person may change its terms or conditions. Age We issue your policy at the insured persons age (stated in your policy schedule) based on the nearest birthday to the Policy Date. On the Policy Date, the insured person can generally be no more than age 80 (age 70 for guaranteed issue policies). We often use age to calculate rates, charges and values. We determine the insured persons age at a given time by adding the number of completed policy years to the age calculated at issue and shown in the schedule. Ownership The original owner is the person named as the owner in the policy application. The owner can exercise all rights and receive benefits during the life of the insured person. These rights include the right to change the owner, beneficiaries or the method designated to pay Death Benefit Proceeds. ING Corporate VUL 68 As a matter of law, all rights of ownership are limited by the rights of any person who has been assigned rights under the policy and any irrevocable beneficiaries. You may name a new owner by giving us written notice. The effective date of the change to the new owner is the date the prior owner signs the notice. However, we will not be liable for any action we take before a change is recorded at our Customer Service Center. A change in ownership may cause the prior owner to recognize taxable income on gain under the policy. Beneficiaries You, as owner, name the beneficiaries when you apply for your policy. The primary beneficiaries who survive the insured person receive the Death Benefit Proceeds. Other surviving beneficiaries receive Death Benefit Proceeds only if there are no surviving primary beneficiaries. If more than one beneficiary survives the insured person, they share the Death Benefit Proceeds equally, unless you specify otherwise. If none of your policy beneficiaries has survived the insured person, we pay the Death Benefit Proceeds to you or to your estate, as owner. If a beneficiary is a minor, the Death Benefit Proceeds will be held in an interest bearing account until that beneficiary attains the age of majority. You may name new beneficiaries during the insured persons lifetime. We pay Death Benefit Proceeds to the beneficiaries whom you have most recently named according to our records. We do not make payments to multiple sets of beneficiaries. The designation of certain beneficiaries may have tax consequences. See Other Tax Matters , page 64. Collateral Assignment You may assign your policy by sending written notice to us. After we record the assignment, your rights as owner and the beneficiaries rights (unless the beneficiaries were made irrevocable beneficiaries under an earlier assignment) are subject to the assignment. It is your responsibility to make sure the assignment is valid. The transfer or assignment of a policy may have tax consequences. See Other Tax Matters , page 64. Incontestability After your policy has been in force during the lifetime of the insured person for two years from the Policy Date, we will not contest it except for nonpayment of premium. Likewise after your policy has been in force during the lifetime of the insured person for two years from the effective date of any new coverage Segment or benefit or from the date of reinstatement, we will not contest it except for nonpayment of premium. ING Corporate VUL 69 Misstatements of Age or Gender Notwithstanding the Incontestability provision above, if the insured persons age or gender has been misstated, we adjust the death benefit to the amount that would have been purchased for the insured persons correct age and gender. We base the adjusted death benefit on the cost of insurance charges deducted from your Account Value on the last Monthly Processing Date before the insured persons death, or as otherwise required by law. If unisex cost of insurance rates apply, we do not make any adjustments for a misstatement of gender. Suicide If the insured person commits suicide (while sane or insane), within two years of your Policy Date, unless otherwise required by law, we limit Death Benefit Proceeds to: The total premium we receive to the time of death; minus Any outstanding loan amount including accrued but unpaid loan interest; minus Partial withdrawals taken. We make a limited payment to the beneficiaries for a new coverage Segment or other increase if the insured person commits suicide (while sane or insane), within two years of the effective date of a new coverage Segment or within two years of an increase in any other benefit, unless otherwise required by law. The limited payment is equal to the cost of insurance and periodic fees and charges that were deducted for the increase. Anti-Money Laundering In order to protect against the possible misuse of our products in money laundering or terrorist financing, we have adopted an anti-money laundering program satisfying the requirements of the USA PATRIOT Act. Among other things, this program requires us, our agents and customers to comply with certain procedures and standards that serve to assure that our customers identities are properly verified and that premiums are not derived from improper sources. Under our anti-money laundering program, we may require policy owners, insured persons and/or beneficiaries to provide sufficient evidence of identification, and we reserve the right to verify any information provided to us by accessing information databases maintained internally or by outside firms. ING Corporate VUL 70 We may also refuse to accept certain forms of premium payments or loan repayments (travelers cheques, for example) or restrict the amount of certain forms of premium payments or loan repayments (money orders totaling more than $5,000.00, for example). In addition, we may require information as to why a particular form of payment was used (third party checks, for example) and the source of the funds of such payment in order to determine whether or not we will accept it. Use of an unacceptable form of payment may result in us returning the payment to you and your policy either entering the 61-day grace period or lapsing. See Lapse, page 58. See also Premium Payments Affect Your Coverage, page 22. Applicable laws designed to prevent terrorist financing and money laundering might, in certain circumstances, require us to block certain transactions until authorization is received from the appropriate regulator. We may also be required to provide additional information about you and your policy to government regulators. Our anti-money laundering program is subject to change without notice to take account of changes applicable in laws or regulations and our ongoing assessment of our exposure to illegal activity. Transaction Processing Generally, within seven days of when we receive all information required to process a payment, we pay: Death Benefit Proceeds; Surrender Value; Partial withdrawals; and Loan proceeds. We may delay processing these transactions if: The New York Stock Exchange is closed for trading; Trading on the New York Stock Exchange is restricted by the SEC; There is an emergency so that it is not reasonably possible to sell securities in the Subaccounts or to determine the value of a Subaccounts assets; and A governmental body with jurisdiction over the Separate Account allows suspension by its order. SEC rules and regulations generally determine whether or not these conditions exist. We execute transfers among the Subaccounts as of the Valuation Date of our receipt of your request at our Customer Service Center. We determine the death benefit as of the date of the insured persons death. The Death Benefit Proceeds are not affected by subsequent changes in the value of the Subaccounts. ING Corporate VUL 71 We may delay payment from our Guaranteed Interest Division for up to six months, unless law requires otherwise, of surrender proceeds, withdrawal amounts or loan amounts. If we delay payment more than 30 days, we pay interest at our declared rate (or at a higher rate if required by law) from the date we receive your complete request. Unless you request otherwise, we generally pay Death Benefit Proceeds, Surrender Value and partial withdrawals into an interest bearing account that may be accessed by you or the beneficiary, as applicable, through a checkbook feature. This interest bearing account is backed by our general account, and the checkbook feature may be used to access the payment at any time without penalty. Interest credited under this account may be less than under other settlement options, and we may seek to make a profit on this account. Notification and Claims Procedures Except for certain authorized telephone requests, we must receive in writing any election, designation, change, assignment or request made by the owner. You must use a form acceptable to us. We are not liable for actions taken before we receive and record the written notice. We may require you to return your policy for changes to your policy or if you surrender it. If the insured person dies while your policy is in force, please let us know as soon as possible. We will send you instructions on how to make a claim. As proof of the insured persons death, we may require proof of the deceased insured persons age and a certified copy of the death certificate. The beneficiaries and the deceased insured persons next of kin may need to sign authorization forms. These forms allow us to get information such as medical records of doctors and hospitals used by the deceased insured person. Telephone Privileges Telephone privileges may be provided to you and your agent/registered representative and his/her assistant. You may request such privileges for yourself and you may authorize us to grant such privileges to your agent/registered representative and his/her assistant by making the appropriate election(s) on your application or by contacting our Customer Service Center. Telephone privileges allow you or your agent/registered representative and his/her assistant to call our Customer Service Center to: Make transfers; Change premium allocations; Change your dollar cost averaging and automatic rebalancing programs; and Request a loan. ING Corporate VUL 72 Our Customer Service Center uses reasonable procedures to make sure that instructions received by telephone are genuine. These procedures may include: Requiring some form of personal identification; Providing written confirmation of any transactions; and Tape recording telephone calls. By accepting telephone privileges, you authorize us to record your telephone calls with us. If we reasonably believe telephone instructions to be genuine, we are not liable for losses from unauthorized or fraudulent instructions. We may discontinue this privilege at any time. See Limits on Frequent or Disruptive Transfers, page 52. You may revoke these privileges at any time by writing to our Customer Service Center. Telephone and facsimile privileges may not always be available. Telephone or fax systems, whether yours, your service providers or your agent/registered representatives, can experience outages or slowdowns for a variety of reasons. These outages or slowdowns may prevent or delay our receipt of your request. Although we have taken precautions to help our systems handle heavy use, we cannot promise complete reliability under all circumstances. If you are experiencing problems, you should make your request in writing. Non-participation Your policy does not participate in the surplus earnings of Security Life of Denver Insurance Company. Advertising Practices and Sales Literature We may use advertisements and sales literature to promote this product, including: Articles on variable life insurance and other information published in business or financial publications; Indices or rankings of investment securities; and Comparisons with other investment vehicles, including tax considerations. We may use information regarding the past performance of the Subaccounts and funds. Past performance is not indicative of future performance of the Subaccounts or funds and is not reflective of the actual investment experience of policy owners. We may feature certain Subaccounts, the underlying funds and their managers, as well as describe asset levels and sales volumes. We may refer to past, current, or prospective economic trends and investment performance or other information we believe may be of interest to our customers. ING Corporate VUL 73 Settlement Options You may elect to take the Surrender Value in other than one lump-sum payment. Likewise, you may elect to have the beneficiaries receive the Death Benefit Proceeds other than in one lump-sum payment, if you make this election during the insured persons lifetime. If you have not made this election, the beneficiaries may do so within 60 days after we receive proof of the insured persons death. The investment performance of the Subaccounts does not affect payments under these settlement options. Instead, interest accrues at a fixed rate based on the option you choose. The declared interest rate will never be less than 3.00%, and any declared interest rate will be in effect for at least 12 months. Payment options are subject to our rules at the time you make your selection. Currently, a periodic payment must be at least $20.00 and the total proceeds must be at least $2,000.00. The following settlement options are available: Death Benefit Option 1  The proceeds and interest are paid in equal installments for a specified period until the proceeds and interest are all paid; Death Benefit Option 2  The proceeds provide an annuity payment with a specified number of months. The payments are continued for the life of the primary payee. If the primary payee dies before the certain period is over, the remaining payments are paid to a contingent payee; Death Benefit Option 3  The proceeds are left with us to earn interest. Withdrawals and any changes are subject to our approval; Death Benefit Option 4  The proceeds and interest are paid in equal installments of a specified amount until the proceeds and interest are all paid; and Death Benefit Option 5  Other options we offer at the time we pay the benefit. If none of these settlement options have been elected, your Surrender Value or the Death Benefit Proceeds will be paid in one lump-sum payment. Unless you request otherwise, Death Benefit Proceeds generally will be paid into an interest bearing account that is backed by our general account and can be accessed by the beneficiary through a checkbook feature. The beneficiary may access the Death Benefit Proceeds at any time without penalty. Interest credited on this account may be less than interest paid under other settlement options, and we seek to make a profit on this account. See Transaction Processing, page 71. ING Corporate VUL 74 Reports Annual Statement. We will send you an annual statement once each policy year showing the amount of insurance coverage under your policy as well as your policys death benefit, Account and Surrender Values, the amount of premiums you have paid, the amounts you have withdrawn, borrowed or transferred and the fees and charges we have imposed since the last statement. We send semi-annual reports with financial information on the funds, including a list of investment holdings of each fund. We send confirmation notices to you throughout the year for certain policy transactions such as transfers between investment options, partial withdrawals and loans. You are responsible for reviewing the confirmation notices to verify that the transactions are being made as requested. Illustrations. To help you better understand how your Account Values will vary over time under different sets of assumptions, we will provide you with a personalized illustration projecting future results based on the age and risk classification of the insured person and other factors such as the amount of insurance coverage, death benefit option, planned premiums and rates of return (within limits) you specify. We may assess a charge not to exceed $25.00 for each illustration you request after the first in a policy year. See Excess Illustration Fee, page 26. Subject to regulatory approval, personalized illustrations may be based upon a weighted average rather than an arithmetic average of fund expenses. Other Reports. We will mail to you at your last known address of record at least annually a report containing such information as may be required by any applicable law. To reduce expenses, only one copy of most financial reports and prospectuses, including reports and prospectuses for the funds, will be mailed to your household, even if you or other persons in your household have more than one policy issued by us or an affiliate. Call our Customer Service Center toll-free at 1-877-253-5050 if you need additional copies of financial reports, prospectuses, historical account information or annual or semi-annual reports or if you would like to receive one copy for each policy in all future mailings. Distribution of the Policy We sell the policy through licensed insurance agents who are registered representatives of affiliated and unaffiliated broker/dealers. All broker/dealers who sell the policy have entered into selling agreements with ING America Equities, Inc., our affiliate and the principal underwriter and distributor of the policy. ING America Equities, Inc. is organized under the laws of the State of Colorado, registered with the SEC as a broker/dealer under the Securities Exchange Act of 1934, and a member of FINRA. Its principal office is located at 1290 Broadway, Denver, Colorado 80203-5699. ING Corporate VUL 75 ING America Equities, Inc. offers the securities under the policies on a continuous basis. For the years ended December 31, 2009, 2008 and 2007, the aggregate amount of underwriting commissions we paid to ING America Equities, Inc. was $23,513,844.00, $38,268,742.00 and $34,635,694.00, respectively. ING America Equities, Inc. does not retain any commissions or other amounts paid to it by us for sales of the policy. Rather, it pays all the amounts received from us to the broker/dealers for selling the policy, and part of that payment goes to your agent/registered representative. The following affiliated broker-dealers have entered into agreements with ING America Equities, Inc. for the sale of our variable life products: ING Financial Advisers, LLC ING Financial Partners, Inc. The amounts that we pay for the sale of the policy can generally be categorized as either commissions or other amounts. The commissions we pay can be further categorized as base commissions which may include a portion for wholesaling or supplemental commissions. However categorized, commissions paid will not exceed the total of the percentages shown below. Base commissions consist of a percentage of premium we receive for the policy up to the target premium amount, a percentage of premium we receive for the policy in excess of the target premium amount and, as a trail commission, a percentage of your average Net Account Value. We pay up to 30.00% of target premium received and 1.50% of premium in excess of target in the first year, up to 6.00% of target premium received in years two through five and 1.50% in excess of target, up to 2.00% of target premium received in years six through ten and 1.00% in excess of target and 0.10% of the average Net Account Value in the eleventh through twentieth policy years and 0.15% thereafter (trail commission). Supplemental or wholesaling commissions are paid based on a percentage of target premiums we receive for the policy and certain other designated insurance products sold during a calendar year. The percentages of such commissions that we pay may increase as the aggregate amount of premiums received for all products issued by the company and/or its affiliates during the calendar year increases. The maximum percentage of supplemental or wholesaling commissions that we may pay is 14.35%. Generally, the commissions paid on premiums for base coverage under the policy are greater than those paid on premiums for coverage under the Adjustable Term Insurance Rider. Be aware of this and discuss with your agent/registered representative the right blend of base coverage and Adjustable Term Insurance Rider coverage for you. ING Corporate VUL 76 In addition to the sales compensation described above, ING America Equities, Inc. or the company, as appropriate, may also pay broker/dealers additional compensation or reimbursement of expenses for their efforts in selling the policy to you and other customers. These amounts may include: Marketing/distribution allowances which may be based on the percentages of premium received, the aggregate commissions paid and/or the aggregate assets held in relation to certain types of designated insurance products issued by the company and/or its affiliates during the year; Loans or advances of commissions in anticipation of future receipt of premiums (a form of lending to agents/registered representatives). These loans may have advantageous terms such as reduction or elimination of the interest charged on the loan and/or forgiveness of the principal amount of the loan, which terms may be conditioned on fixed insurance product sales; Education and training allowances to facilitate our attendance at certain educational and training meetings to provide information and training about our products. We also hold training programs from time to time at our own expense; Sponsorship payments or reimbursements for broker/dealers to use in sales contests and/or meetings for their agents/registered representatives who sell our products. We do not hold contests based solely on sales of this product; Certain overrides and other benefits that may include cash compensation based on the amount of earned commissions, agent/representative recruiting or other activities that promote the sale of the policy; and Additional cash or noncash compensation and reimbursements permissible under existing law. This may include, but is not limited to, cash incentives, merchandise, trips, occasional entertainment, meals and tickets to sporting events, client appreciation events, business and educational enhancement items, payment for travel expenses (including meals and lodging) to pre- approved training and education seminars and payment for advertising and sales campaigns. We may pay commissions, dealer concessions, wholesaling fees, overrides, bonuses, other allowances and benefits and the costs of all other incentives or training programs from our resources, which include the fees and charges imposed under the policy. ING Corporate VUL 77 The following is a list of the top 25 broker/dealers that, during 2009, received the most, in the aggregate, from us in connection with the sale of registered variable life insurance policies issued by us, ranked by total dollars received: ING Financial Partners, Inc. NFP Securities, Inc. LPL Financial Corporation Multi-Financial Securities Corporation AXA Advisors, LLC Financial Network Investment Corporation Triad Advisors, Inc. The Leaders Group, Inc. National Planning Corporation M Holdings Securities, Inc. SagePoint Financial, Inc. ProEquities, Inc. Centaurus Financial, Inc. Raymond James Financial Services, Inc. P.J. Robb Variable Corporation Capital Analysts Inc. QA3 Financial Corp. First Heartland Capital, Inc. Mutual Service Corporation Ogilvie Security Advisors Papalia Securities, Inc. Commonweath Financial Network ® Inc. Ash Securities Wholesaling, Inc. Morgan Stanley Smith Barney LLC PlanMember Securities Corporation This is a general discussion of the types and levels of compensation paid by us for the sale of our variable life insurance policies. It is important for you to know that the payment of volume or sales-based compensation to a broker/dealer or registered representative may provide that registered representative a financial incentive to promote our policies over those of another company and may also provide a financial incentive to promote the policy offered by this prospectus over one of our other policies. Legal Proceedings We are not aware of any pending legal proceedings that involve the Separate Account as a party. ING Corporate VUL 78 The company is involved in threatened or pending lawsuits/arbitrations arising from the normal conduct of business. Due to the climate in insurance and business litigation/arbitration, suits against the company sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. Moreover, certain claims are asserted as class actions, purporting to represent a group of similarly situated individuals. While it is not possible to forecast the outcome of such lawsuits/arbitrations, in light of existing insurance, reinsurance and established reserves, it is the opinion of management that the disposition of such lawsuits/arbitrations will not have a materially adverse effect on the companys operations or financial position. ING America Equities, Inc., the principal underwriter and distributor of the policy, is a party to threatened or pending lawsuits/arbitration that generally arise from the normal conduct of business. Some of these suits may seek class action status and sometimes include claims for substantial compensatory, consequential or punitive damages and other types of relief. ING America Equities, Inc. is not involved in any legal proceeding that, in the opinion of management, is likely to have a material adverse effect on its ability to distribute the policy. Financial Statements Financial statements of the Separate Account and the company are contained in the Statement of Additional Information. To request a free Statement of Additional Information, please contact our Customer Service Center at the address or telephone number on the back of this prospectus. ING Corporate VUL 79 APPENDIX A Definition of Life Insurance Factors Guideline Premium Test Factors Attained Attained Attained Attained Attained Age Factor Age Factor Age Factor Age Factor Age Factor 0-40 2.50 48 1.97 56 1.46 64 1.22 72 1.11 41 2.43 49 1.91 57 1.42 65 1.20 73 1.09 42 2.36 50 1.85 58 1.38 66 1.19 74 1.07 43 2.29 51 1.78 59 1.34 67 1.18 75  90 1.05 44 2.22 52 1.71 60 1.30 68 1.17 91 1.04 45 2.15 53 1.64 61 1.28 69 1.16 92 1.03 46 2.09 54 1.57 62 1.26 70 1.15 93 1.02 47 2.03 55 1.50 63 1.24 71 1.13 94 1.01 95 + 1.00 Cash Value Accumulation Test Factors The cash value accumulation test factors vary depending on the age and gender of the insured person. Generally, the cash value accumulation test requires that a policys death benefit must be sufficient so that the Account Value plus the surrender value enhancement, if any, does not at any time exceed the net single premium required to fund the policys future benefits. The net single premium for a policy is calculated using the greater of 4.00% or the rates of interest guaranteed in the Guaranteed Interest Division of the policy and the 2001 U.S. Commissioners Standard Ordinary Mortality Table and will vary according to the age and gender of the insured person. The factors for the cash value accumulation test are then equal to 1 divided by the net single premium per dollar of paid up whole life insurance for the applicable age and gender. A-1 APPENDIX B Funds Available Through the Separate Account The following chart lists the funds that are currently available through the Subaccounts of the Separate Account, along with each funds investment adviser/subadviser and investment objective. More detailed information about the funds can be found in the current prospectus for each fund. If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. There is no assurance that the stated investment objectives of any of the funds will be achieved. Shares of the funds will rise and fall in value and you could lose money by allocating Account Value to the Subaccounts that invest in the funds. Shares of the funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all funds are diversified, as defined under the 1940 Act. Investment Adviser/ Fund Name Subadviser Investment Objective American Funds  Growth Fund Investment Adviser : Seeks growth of capital by investing (Class 2) Capital Research and Management primarily in common stocks. Company American Funds  Growth-Income Investment Adviser : Seeks capital growth and income over Fund (Class 2) Capital Research and Management time by investing primarily in U.S. Company common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds  International Investment Adviser : Seeks growth of capital over time by Fund (Class 2) Capital Research and Management investing primarily in common stocks Company of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : The fund seeks to provide high total Fund (Class III) BlackRock Advisors, LLC return through a fully managed Subadvisers : investment policy utilizing U.S. and BlackRock Investment Management, foreign equity, debt and money market LLC; BlackRock Asset Management instruments, the combination of which U.K. Limited will be varied from time to time both with respect to types of securities and markets in response to changing market and economic trends. Fidelity (R) VIP Contrafund (R) Portfolio Investment Adviser : Seeks long-term capital appreciation. (Service Class) Fidelity Management & Research Company Subadvisers : FMR Co., Inc.; Fidelity Management & Research (U.K.) Inc.; Fidelity Research & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited B-1 Investment Adviser/ Fund Name Subadviser Investment Objective Fidelity (R) VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Service Class) Fidelity Management & Research considers the potential for capital Company appreciation. Seeks to achieve a yield Subadvisers : which exceeds the composite yield on FMR Co., Inc.; Fidelity Management & the securities comprising the Standard Research (U.K.) Inc.; Fidelity Research & Poor's 500 SM Index. & Analysis Company; Fidelity Investments Japan Limited; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited ING Artio Foreign Portfolio (Class I) Investment Adviser : Seeks long-term growth of capital. Directed Services LLC Subadviser : Artio Global Management, LLC ING BlackRock Large Cap Growth Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Clarion Global Real Estate Investment Adviser : A non-diversified portfolio that seeks to Portfolio (Class S) ING Investments, LLC provide investors with high total return, Subadviser : consisting of capital appreciation and ING Clarion Real Estate Securities current income. LLC ING DFA Global All Equity Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Dimensional Fund Advisors LP ING DFA Global Allocation Portfolio Investment Adviser : Seeks high level of total return, (Class I) Directed Services LLC consisting of capital appreciation and Subadviser : income. Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Company ING Franklin Templeton Founding Investment Adviser : Seeks capital appreciation and Strategy Portfolio (Class I) Directed Services LLC secondarily, income. ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that seeks (Class I) Directed Services LLC long-term capital appreciation. Subadviser : ING Investment Management Co. ING JPMorgan Emerging Markets Investment Adviser : Seeks capital appreciation. Equity Portfolio (Class I) Directed Services LLC Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. B-2 Investment Adviser/ Fund Name Subadviser Investment Objective ING Limited Maturity Bond Investment Adviser : Seeks highest current income consistent Portfolio (Class S) Directed Services LLC with low risk to principal and liquidity Subadviser : and secondarily, seeks to enhance its ING Investment Management Co. total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio (Class S) Investment Adviser : Seeks high level of current income Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) consistent Massachusetts Financial Services with the prudent employment of Company capital. Secondarily seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio (Class S) Investment Adviser : Seeks total return. Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING Marsico International Investment Adviser : Seeks long-term growth of capital. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, consistent Portfolio (Class I) Directed Services LLC with preservation of capital and prudent Subadviser : investment management. Pacific Investment Management Company LLC ING Pioneer Fund Portfolio (Class I) Investment Adviser : Seeks reasonable income and capital Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. ING Retirement Growth Portfolio Investment Adviser : Seeks a high level of total return (Class I) Directed Services LLC (consisting of capital appreciation and Asset Allocation Consultants : income) consistent with a level of risk Asset Allocation Committee. that can be expected to be greater than that of ING Retirement Moderate Growth Portfolio. B-3 Investment Adviser/ Fund Name Subadviser Investment Objective ING Retirement Moderate Growth Investment Adviser : Seeks a high level of total return Portfolio (Class I) Directed Services LLC (consisting of capital appreciation and Asset Allocation Consultants : income) consistent with a level of risk Asset Allocation Committee that can be expected to be greater than that of ING Retirement Moderate Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Portfolio Investment Adviser : Seeks a high level of total return (Class I) Directed Services LLC (consisting of capital appreciation and Asset Allocation Consultants : income) consistent with a level of risk Asset Allocation Committee that can be expected to be less than that of ING Retirement Moderate Growth Portfolio. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high total Appreciation Portfolio (Class I) Directed Services LLC investment return, consistent with the Subadviser : preservation of capital and prudent T. Rowe Price Associates, Inc. investment risk. ING T. Rowe Price Equity Income Investment Adviser : Seeks substantial dividend income as Portfolio (Class I) Directed Services LLC well as long-term growth of capital. Subadviser : T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Van Kampen Growth and Investment Adviser : Seeks long-term growth of capital and Income Portfolio (Class S) Directed Services LLC income. Subadviser : Van Kampen ING Wells Fargo Health Care Investment Adviser : A non-diversified portfolio that seeks Portfolio (Class I) Directed Services LLC long-term capital growth. Subadviser : Wells Capital Management, Inc. ING Wells Fargo Omega Growth Investment Adviser : Seeks long-term capital growth. Portfolio (Class I) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Wells Fargo Small Cap Investment Adviser : Seeks long-term capital appreciation. Disciplined Portfolio (Class S) Directed Services LLC Subadviser : Wells Capital Management, Inc. ING Baron Small Cap Growth Investment Adviser : Seeks capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value Investment Adviser : Seeks long-term growth of capital. Portfolio (Initial Class) Directed Services LLC Subadviser : Columbia Management Advisors, LLC B-4 Investment Adviser/ Fund Name Subadviser Investment Objective ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital appreciation. Portfolio (Initial Class) Directed Services LLC Subadviser : J. P. Morgan Investment Management Inc. ING Oppenheimer Global Portfolio Investment Adviser : Seeks capital appreciation. (Initial Class) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Oppenheimer Global Strategic Investment Adviser : Seeks a high level of current income Income Portfolio (Service Class) Directed Services LLC principally derived from interest on Subadviser : debt securities. OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return through (Initial Class) Directed Services LLC income and capital appreciation. Subadviser : Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Mid Investment Adviser : Seeks long-term capital appreciation. Cap Growth Portfolio (Initial Class) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital and Portfolio (Initial Class) Directed Services LLC future income. Subadviser : UBS Global Asset Management (Americas) Inc. ING Van Kampen Comstock Investment Adviser : Seeks capital growth and income. Portfolio (Initial Class) Directed Services LLC Subadviser : Van Kampen ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of long- Income Portfolio (Initial Class) Directed Services LLC term capital appreciation and current Subadviser : income. Van Kampen ING Balanced Portfolio (Class I) Investment Adviser : Prior to July 15, 2010, the portfolio ING Investments, LLC seeks to maximize investment return, Subadviser : consistent with reasonable safety of ING Investment Management Co. principal, by investing in a diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. Effective July 15, 2010, the portfolio seeks total return consisting of capital appreciation (both realized and unrealized) and current income; the secondary investment objective is long- term capital appreciation. B-5 Investment Adviser/ Fund Name Subadviser Investment Objective ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Growth and Income Portfolio Investment Adviser : Seeks to maximize total return through (Class I) ING Investments, LLC investments in a diversified portfolio of Subadviser : common stocks and securities ING Investment Management Co. convertible into common stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : 500 ® Composite Stock Price Index, ING Investment Management Co. while maintaining a market level of risk. ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : MidCap 400 Index, while maintaining a ING Investment Management Co. market level of risk. ING Index Plus SmallCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard & Poors Subadviser : SmallCap 600 Index, while maintaining ING Investment Management Co. a market level of risk. ING International Index Portfolio Investment Adviser : Seeks investment results (before fees (Class S) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of a widely accepted ING Investment Management Co. International Index. ING Russell TM Large Cap Growth Investment Adviser : A non diversified portfolio that seeks Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser : expenses) that correspond to the total ING Investment Management Co. return of the Russell Top 200 ® Growth Index. ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell Top 200 ® ING Investment Management Co. Index. ING Russell TM Large Cap Value Investment Adviser: A non diversified portfolio that seeks Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser: expenses) that correspond to the total ING Investment Management Co. return of the Russell Top 200 ® Value Index. ING Russell TM Mid Cap Growth Investment Adviser : A non-diversified portfolio that seeks Index Portfolio (Class I) ING Investments, LLC investment results (before fees and Subadviser : expenses) that correspond to the total ING Investment Management Co. return of the Russell Midcap ® Growth Index. B-6 Investment Adviser/ Fund Name Subadviser Investment Objective ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before fees Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser: total return of the Russell 2000 ® Index. ING Investment Management Co. ING Small Company Portfolio Investment Adviser : Seeks growth of capital primarily (Class S) ING Investments, LLC through investment in a diversified Subadviser : portfolio of common stocks of ING Investment Management Co. companies with smaller market capitalizations. ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before fees (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Barclays Capital U.S. Neuberger Berman Fixed Income LLC Aggregate Bond Index Ò . ING SmallCap Opportunities Investment Adviser : Seeks long-term capital appreciation. Portfolio (Class I) ING Investments, LLC Subadviser : ING Investment Management Co. M Business Opportunity Value Investment Adviser : Seeks to provide long-term capital Fund* M Financial Investment Advisers, Inc. appreciation. Subadviser : Iridian Asset Management LLC M Capital Appreciation Fund* Investment Adviser : Seeks to provide maximum capital M Financial Investment Advisers, Inc. appreciation. Subadviser : Frontier Capital Management Company, LLC M International Equity Fund* Investment Adviser : Seeks to provide long-term capital M Financial Investment Advisers, Inc. appreciation. Subadviser : Brandes Investment Partners, L.P. M Large Cap Growth Fund* Investment Adviser : Seeks to provide long-term capital M Financial Investment Advisers, Inc. appreciation. Subadviser : DSM Capital Partners LLC Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital by Responsive Portfolio ® (Class I) Neuberger Berman Management LLC investing primarily in securities of Subadviser : companies that meet the portfolios Neuberger Berman LLC financial criteria and social policy. * This fund is only available through broker/dealers associated with the M Financial Group. B-7 MORE INFORMATION IS AVAILABLE If you would like more information about us, the Separate Account or the policy, the following documents are available free upon request: Statement of Additional Information (SAI)  The SAI contains more specific information about the Separate Account and the policy, as well as the financial statements of the Separate Account and the company. The SAI is incorporated by reference into (made legally part of) this prospectus. The following is the Table of Contents for the SAI: Page General Information and History 2 Performance Reporting and Advertising 2 Experts 4 Financial Statements 4 Financial Statements of Security Life Separate Account L1 1 Statutory Basis Financial Statements of Security Life of Denver Insurance Company 1 A personalized illustration of policy benefits  A personalized illustration can help you understand how the policy works, given the policys fees and charges along with the investment options, features and benefits and optional benefits you select. A personalized illustration can also help you compare the policys death benefits, Account Value and Surrender Value with other life insurance policies based on the same or similar assumptions. We reserve the right to assess a fee of up to $25.00 for each personalized illustration you request after the first each policy year. See Excess Illustration Fee, page 26. To request a free SAI or personalized illustration of policy benefits or to make other inquiries about the policy, please contact us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com If you received a summary prospectus for any of the funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the funds summary prospectus. Additional information about us, the Separate Account or the policy (including the SAI) can be reviewed and copied from the SECs Internet website (www.sec.gov) or at the SECs Public Reference Branch in Washington, DC. Copies of this additional information may also be obtained, upon payment of a duplicating fee, by writing the SECs Public Reference Branch at treet, NE, Room 1580, Washington, DC 20549. More information about operation of the SECs Public Reference Branch can be obtained by calling 202-551-8090. When looking for information regarding the policy offered through this prospectus, you may find it useful to use the number assigned to the registration statement under the 1933 Act. This number is 333-143973. 1940 Act File No. 811-08292 1933 Act file No. 333-143973 PART B INFORMATION REQUIRED IN A STATEMENT OF ADDITIONAL INFORMATION SECURITY LIFE SEPARATE ACCOUNT L1 OF SECURITY LIFE OF DENVER INSURANCE COMPANY Statement of Additional Information Dated April 30, 2010 ING CORPORATE VARIABLE UNIVERSAL LIFE A Flexible Premium Variable Universal Life Insurance Policy This Statement of Additional Information is not a prospectus and should be read in conjunction with the current ING Corporate VUL prospectus dated April 30, 2010. The policy offered in connection with the prospectus is a flexible premium variable universal life insurance policy funded through the Security Life Separate Account L1. A free prospectus is available upon request by contacting the Security Life of Denver Insurance Companys Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, by calling 1-877-253-5050 or by accessing the SECs website at www.sec.gov. Read the prospectus before you invest. Unless otherwise indicated, terms used in this Statement of Additional Information shall have the same meaning as in the prospectus. TABLE OF CONTENTS Page General Information and History 2 Performance Reporting and Advertising 2 Experts 4 Financial Statements 4 Financial Statements of Security Life Separate Account L1 1 Statutory Basis Financial Statements of Security Life of Denver Insurance Company 1 GENERAL INFORMATION AND HISTORY Security Life of Denver Insurance Company (the company, we, us, our) issues the policy described in the prospectus and is responsible for providing each policys insurance benefits. We are a stock life insurance company organized in 1929 and incorporated under the laws of the State of Colorado and an indirect, wholly owned subsidiary of ING Groep N.V. (ING), a global financial institution active in the fields of insurance, banking and asset management. ING is headquartered in Amsterdam, The Netherlands. We are engaged in the business of issuing insurance policies. Our headquarters is at 1290 Broadway, Denver, Colorado 80203-5699. We established the Security Life Separate Account L1 (the Separate Account) on November 3, 1993, as one of our Separate Accounts under the laws of the State of Colorado for the purpose of funding variable life insurance policies issued by us. The Separate Account is registered with the Securities and Exchange Commission (SEC) as a unit investment trust under the Investment Company Act of 1940, as amended. Premium payments may be allocated to one or more of the available Subaccounts of the Separate Account. Each Subaccount invests in shares of a corresponding fund at net asset value. We may make additions to, deletions from or substitutions of available funds as permitted by law and subject to the conditions of the policy. Other than the policy owner fees and charges described in the prospectus, all expenses incurred in the operations of the Separate Account are borne by the company. We do, however, receive compensation for certain recordkeeping, administration or other services from the funds or affiliates of the funds available through the policies. See Fees and Charges in the prospectus. The company maintains custody of the assets of the Separate Account. As custodian, the company holds cash balances for the Separate Account pending investment in the funds or distribution. The funds in whose shares the assets of the Subaccounts of the Separate Account are invested each have custodians, as discussed in the respective fund prospectuses. PERFORMANCE REPORTING AND ADVERTISING Information regarding the past, or historical, performance of the Subaccounts of the Separate Account and the funds available for investment through the Subaccounts of the Separate Account may appear in advertisements, sales literature or reports to policy owners or prospective purchasers. SUCH PERFORMANCE INFORMATION FOR THE SUBACCOUNTS WILL REFLECT THE DEDUCTION OF ALL FUND FEES AND CHARGES, INCLUDING INVESTMENT MANAGEMENT FEES, DISTRIBUTION (12B-1) FEES AND OTHER EXPENSES BUT WILL NOT REFLECT DEDUCTIONS FOR ANY POLICY FEES AND CHARGES. IF THE POLICYS TAX, SALES, COST OF INSURANCE, MORTALITY AND EXPENSE RISK, POLICY AND ADMINISTRATIVE CHARGES AND THE OTHER TRANSACTION, PERIODIC OR OPTIONAL BENEFITS FEES AND CHARGES WERE DEDUCTED, THE PERFORMANCE SHOWN WOULD BE SIGNIFICANTLY LOWER. With respect to performance reporting it is important to remember that past performance does not guarantee future results. Current performance may be higher or lower than the performance shown and actual investment returns and principal values will fluctuate so that shares and/or units, at redemption, may be worth more or less than their original cost. 2 Performance history of the Subaccounts of the Separate Account and the corresponding funds is measured by comparing the value at the beginning of the period to the value at the end of the period. Performance is usually calculated for periods of one month, three months, year-to-date, one year, three years, five years, ten years (if the fund has been in existence for these periods) and since the inception date of the fund (if the fund has been in existence for less than ten years). We may provide performance information showing average annual total returns for periods prior to the date a Subaccount commenced operation. We will calculate such performance information based on the assumption that the Subaccounts were in existence for the same periods as those indicated for the funds, with the level of charges at the Separate Account level that were in effect at the inception of the Subaccounts. Performance information will be specific to the class of fund shares offered through the policy, however, for periods prior to the date a class of fund shares commenced operations, performance information may be based on a different class of shares of the same fund. In this case, performance for the periods prior to the date a class of fund shares commenced operations will be adjusted by the fund fees and expenses associated with the class of fund shares offered through the policy. We may compare performance of the Subaccounts and/or the funds as reported from time to time in advertisements and sales literature to other variable life insurance issuers in general; to the performance of particular types of variable life insurance policies investing in mutual funds; or to investment series of mutual funds with investment objectives similar to each of the Subaccounts, whose performance is reported by Lipper Analytical Services, Inc. (Lipper) and Morningstar. Inc. (Morningstar) or reported by other series, companies, individuals or other industry or financial publications of general interest, such as Forbes, Money, The Wall Street Journal, Business Week, Barrons, Kiplingers and Fortune . Lipper and Morningstar are independent services that monitor and rank the performances of variable life insurance issuers in each of the major categories of investment objectives on an industry-wide basis. Lippers and Morningstars rankings include variable annuity issuers as well as variable life insurance issuers. The performance analysis prepared by Lipper and Morningstar ranks such issuers on the basis of total return, assuming reinvestment of distributions, but does not take sales charges, redemption fees or certain expense deductions at the Separate Account level into consideration. We may also compare the performance of each Subaccount in advertising and sales literature to the Standard & Poors Index of 500 common stocks and the Dow Jones Industrials, which are widely used measures of stock market performance. We may also compare the performance of each Subaccount to other widely recognized indices. Unmanaged indices may assume the reinvestment of dividends, but typically do not reflect any deduction for the expense of operating or managing an investment portfolio. To help you better understand how your policys death benefits, Account Value and Surrender Value will vary over time under different sets of assumptions, we encourage you to obtain a personalized illustration. Personalized illustrations will assume deductions for fund expenses and policy and Separate Account charges. We will base these illustrations on the age and risk classification of the insured person and other factors such as the amount of insurance coverage, death benefit option, premiums and rates of return (within limits) you specify. These personalized illustrations will be based on either a hypothetical investment return of the funds of 0.00% and other percentages not to exceed 12.00% or on the actual historical experience of the funds as if the Subaccounts had been in existence and a policy issued for the same periods as those indicated for the funds. Subject to regulatory approval, personalized illustrations may be based upon a weighted average of fund expenses rather than an arithmetic average. A personalized illustration is available upon request by contacting our Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065 or by calling 1-877-253-5050. 3 EXPERTS The statements of assets and liabilities of Security Life Separate Account L1 as of December 31, 2009, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements, and the statutory basis financial statements of Security Life of Denver Insurance Company as of December 31, 2009 and 2008, and for each of the three years in the period ended December 31, 2009, included in this Statement of Additional Information, have been audited by Ernst & Young LLP, independent registered public accounting firm, as set forth in their reports thereon appearing elsewhere herein, and are included in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. FINANCIAL STATEMENTS The financial statements of the Separate Account reflect the operations of the Separate Account as of and for the year ended December 31, 2009, and have been audited by Ernst & Young LLP, independent registered public accounting firm. The statutory basis financial statements of the Company as of December 31, 2009 and 2008, and for each of the three years in the period ended December 31, 2009, have been audited by Ernst & Young LLP, independent registered public accounting firm. The financial statements of the Company should be distinguished from the financial statements of the Separate Account and should be considered only as bearing upon the ability of the Company to meet its obligations under the policies. They should not be considered as bearing on the investment performance of the assets held in the Separate Account. The statutory basis financial statements of the Company as of December 31, 2009 and 2008, and for each of the three years in the period ended December 31, 2009, have been prepared on the basis of statutory accounting practices prescribed or permitted by the State of Colorado Division of Insurance. The primary business address of Ernst & Young LLP is Suite 1000, 55 Ivan Allen Jr. Boulevard, Atlanta, GA 30308. 4 F INANCIAL S TATEMENTS Security Life of Denver Insurance Company Security Life Separate Account L1 Year ended December 31, 2009 with Report of Independent Registered Public Accounting Firm This page intentionally left blank. SECURITY LIFE OF DENVER INSURANCE COMPANY SECURITY LIFE SEPARATE ACCOUNT L1 Financial Statements Year ended December 31, 2009 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets and Liabilities 3 Statements of Operations 19 Statements of Changes in Net Assets 37 Notes to Financial Statements 60 This page intentionally left blank. Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Security Life of Denver Insurance Company We have audited the accompanying statements of assets and liabilities of the investment divisions (the Divisions) constituting Security Life of Denver Insurance Company Security Life Separate Account L1 (the Account) as of December 31, 2009, and the related statements of operations and changes in net assets for the periods disclosed in the financial statements. These financial statements are the responsibility of the Accounts management. Our responsibility is to express an opinion on these financial statements based on our audits. The Account is comprised of the following Divisions: AIM Variable Insurance Funds: AIM V.I. Core Equity Fund - Series I Shares American Funds Insurance Series: American Funds Insurance Series® Growth Fund - Class 2 American Funds Insurance Series® Growth-Income Fund - Class 2 American Funds Insurance Series® International Fund - Class 2 BlackRock Variable Series Funds, Inc.: BlackRock Global Allocation V.I. Fund- Class III Fidelity® Variable Insurance Products: Fidelity® VIP Equity-Income Portfolio - Service Class Fidelity® Variable Insurance Products II: Fidelity® VIP Contrafund® Portfolio - Service Class Fidelity® Variable Insurance Products V: Fidelity® VIP Investment Grade Bond Portfolio - Initial Class ING Balanced Portfolio, Inc.: ING Balanced Portfolio - Class I ING Intermediate Bond Portfolio: ING Intermediate Bond Portfolio - Class I ING Investors Trust: ING AllianceBernstein Mid Cap Growth Portfolio - Institutional Class ING Artio Foreign Portfolio  Institutional Class ING BlackRock Large Cap Growth Portfolio - Institutional Class ING BlackRock Large Cap Value Portfolio - Institutional Class ING Clarion Global Real Estate Portfolio - Service Class ING Evergreen Health Sciences Portfolio - Institutional Class ING Evergreen Omega Portfolio - Institutional Class ING FMR SM Diversified Mid Cap Portfolio - Institutional Class ING Focus 5 Portfolio - Class I ING Franklin Templeton Founding Strategy Portfolio - Institutional Class ING Global Resources Portfolio - Institutional Class ING Growth and Income Portfolio II - Institutional Class ING Index Plus International Equity Portfolio - Service Class ING JPMorgan Emerging Markets Equity Portfolio - Institutional Class ING JPMorgan Small Cap Core Equity Portfolio - Institutional Class ING JPMorgan Value Opportunities Portfolio - Institutional Class ING LifeStyle Aggressive Growth Portfolio - Institutional Class ING LifeStyle Growth Portfolio - Institutional Class ING LifeStyle Moderate Growth Portfolio - Institutional Class ING Investors Trust (continued): ING LifeStyle Moderate Portfolio - Institutional Class ING Limited Maturity Bond Portfolio - Service Class ING Liquid Assets Portfolio - Institutional Class ING Liquid Assets Portfolio - Service Class ING Lord Abbett Affiliated Portfolio - Institutional Class ING Marsico Growth Portfolio - Institutional Class ING Marsico International Opportunities Portfolio - Institutional Class ING MFS Total Return Portfolio - Institutional Class ING MFS Utilities Portfolio - Service Class ING Oppenheimer Main Street Portfolio® - Institutional Class ING PIMCO Total Return Bond Portfolio - Institutional Class ING Pioneer Fund Portfolio - Institutional Class ING Pioneer Mid Cap Value Portfolio - Institutional Class ING Retirement Growth Portfolio - Institutional Class ING Retirement Moderate Growth Portfolio - Institutional Class ING Retirement Moderate Portfolio - Institutional Class ING Stock Index Portfolio - Institutional Class ING T. Rowe Price Capital Appreciation Portfolio - Institutional Class ING T. Rowe Price Equity Income Portfolio - Institutional Class ING Van Kampen Capital Growth Portfolio - Institutional Class ING Van Kampen Growth and Income Portfolio - Service Class ING Wells Fargo Small Cap Disciplined Portfolio - Service Class ING Partners, Inc.: ING American Century Large Company Value Portfolio - Initial Class ING American Century Small-Mid Cap Value Portfolio - Initial Class ING Baron Small Cap Growth Portfolio - Initial Class ING Columbia Small Cap Value Portfolio - Initial Class ING JPMorgan Mid Cap Value Portfolio - Initial Class ING Legg Mason Partners Aggressive Growth Portfolio - Initial
